UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than China’s market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greece’s debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio managers provide a perspective for your consideration. Putnam’s disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnam’s managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value June 30, 2015 Class IA: $6.35 Class IB: $6.36 Total return at net asset value Citigroup JPMorgan Non-U.S. Barclays U.S. Developed World (as of Class IA Class IB Aggregate High Yield Government 6/30/15) shares* shares† Bond Index Index Bond Index 6 months –0.11% –0.14% –0.10% 2.86% –5.83% 1 year –3.02 –3.18 1.86 –0.65 –13.49 5 years 25.19 23.78 17.90 54.08 1.64 Annualized 4.60 4.36 3.35 9.03 0.33 10 years 59.50 57.64 54.38 118.55 29.60 Annualized 4.78 4.66 4.44 8.13 2.63 Life 224.92 213.60 223.42 —‡ 163.20 Annualized 5.56 5.39 5.53 —‡ 4.55 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market, excluding the United States. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund 1 Report from your fund’s managers What was the bond market environment like during the six-month reporting period ended June 30, 2015? Early in the period, the combination of a stock market pullback, weaker-than-expected U.S. economic growth, and continued worries about deflation in Europe fueled investors’ appetite for government bonds. As a result, the yield on the benchmark 10-year U.S. Treasury fell from 2.17% at the beginning of January to 1.68% at the end, which would be its low mark for the period. In February, however, concern that the Federal Reserve might start raising its target for short-term interest rates in June hampered Treasuries, causing prices to fall and yields to move higher. However, not all areas of the bond market suffered: High-yield corporate bonds rose as investors gravitated toward their higher yields and improved valuations following a late 2014 selloff. During March, dovish comments by Fed Chair Janet Yellen reassured investors that the central bank was likely to take a cautious approach toward raising rates, which helped Treasuries modestly rebound. As we moved into April and May, economic indicators signaled an improving growth outlook in both the United States and the eurozone. Worries over deflation risks in the eurozone diminished amid the European Central Bank’s stimulative bond-buying program. As a result, investor demand for securities considered to be global safe havens waned. Uncertainty over Greece caused broad swings in global financial markets in June, and bonds suffered across the board. On the last day of the quarter, Greece requested a new bailout that eurozone officials dismissed as insufficient to meet creditors’ demands. The country subsequently defaulted on a $1.7 billion repayment to the International Monetary Fund. Greek and European policymakers have been engaged in negotiations about a new aid package for Greece with some concern about the future of its membership in the eurozone. Within this environment, bond yields were volatile but rose during the period, with the yield on the 10-year Treasury reaching 2.49% on June 30. The yield on the 10-year German bund continued to decline until late April, when it reached 0.08%, then trended higher over the balance of the period to end at 0.77%. U.S. investment-grade bond prices modestly declined, as measured by the –0.10% return of the broad Barclays U.S. Aggregate Bond Index. Foreign bonds, as measured by the Citigroup Non-U.S. World Government Bond Index, fared considerably worse returning –5.83% due to U.S.-dollar strength. Which holdings and strategies had the biggest influence on the portfolio’s performance? Our interest-rate and yield-curve positioning outside the United States hampered the portfolio’s return and was the reason the fund’s relative performance was negative for the period. The fund’s exposure to Greece and Germany detracted from relative performance, as yield spreads widened and bond prices declined across Europe due to the financial turmoil in Greece. On the positive side, positions in emerging-market debt, most notably bonds issued by Venezuela, Russia, and Argentina, were the biggest contributors for the period. Venezuelan and Russian government bonds were bolstered by recovering oil prices. In Argentina, with elections scheduled for later this year, investors began to anticipate that a new government might be able to reach a settlement with the country’s holdout creditors. As a result, bonds that had fallen to undervalued price levels rallied during the period. The fund’s allocation to high-yield bonds also aided the fund’s relative performance. The asset class rallied strongly in February and April as rising oil prices reduced the pressure on energy companies that were at the greatest risk of defaulting when prices were lower. Underlying fundamentals, such as improving employment trends, also supported high-yield bonds. Our mortgage credit and prepayment strategies provided a further boost to relative performance. Within mortgage credit, investments in subordinated mezzanine commercial mortgage-backed securities [CMBS] were the most additive. Subordinated mezzanine CMBS benefited from improving commercial real estate fundamentals, along with persistent investor demand for higher-yielding bonds. As for our prepayment strategies, as interest rates rose during the period, mortgage refinancing became less attractive, resulting in slower prepayment speeds on the agency interest-only collateralized mortgage obligations [IO CMOs] held by the fund, which aided their performance. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, to gain exposure to currency rates in various countries, and to hedge term-structure risk. In addition, we used options for hedging duration and convexity, isolating prepayment risk, and managing potential downside. We also utilized total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the months ahead, and how are you positioning the portfolio? The Fed has indicated that it no longer wishes to give specific guidance on the timing of policy changes and has instead described its approach as being “data dependent.” With the U.S. economy appearing to rebound in the second quarter and core inflation showing signs of reemerging, we think it’s likely that the central bank may implement its first rate increase in September. If the economy continues on a trajectory broadly similar to what we expect, we believe the Fed could hike rates again before year-end. While this is our current view, we believe there are possible factors that could cause the Fed to delay, such as renewed dollar strength, coupled with volatility in Europe and Asia. In any event, when the Fed does begin raising rates, we think it will proceed cautiously in an effort to avoid stoking excessive volatility in the financial markets. 2Putnam VT Diversified Income Fund As for Greece, we believe it is in the best interests of both Greece and the European Union [EU] for the country to remain in the EU, and we think this is the most likely outcome of current negotiations. Within this environment, we plan to maintain our diversified mortgage, corporate, and sovereign credit exposure primarily through allocations to subordinated mezzanine CMBS, high-yield bonds, and peripheral European sovereign bonds, respectively. As for prepayment risk, we expect to retain our holdings of IO CMOs. We should note that we are cognizant of a risk emanating from a recently enacted Federal Housing Administration policy that reduces the mortgage insurance premiums charged to certain borrowers. While we acknowledge that this policy could accelerate refinancing to some extent, we believe it is unlikely to have a major impact on the overall pace of residential refinancing. What’s more, we continue to find prepayment risk attractive, given our view that there is a likelihood of higher interest rates as the U.S. economic recovery matures. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager D. William Kohli is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Diversified Income Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.73% 0.98% Annualized expense ratio for the six-month period ended 6/30/15 0.75% 1.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.72 $4.96 $3.76 $5.01 Ending value (after expenses) $998.90 $998.60 $1,021.08 $1,019.84 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Diversified Income Fund The fund’s portfolio 6/30/15 (Unaudited) MORTGAGE-BACKED SECURITIES (45.1%)* Principal amount Value Agency collateralized mortgage obligations (15.4%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.858s, 2032 $151,871 $216,085 IFB Ser. 3408, Class EK, 25.047s, 2037 54,889 85,453 IFB Ser. 2979, Class AS, 23.593s, 2034 11,573 13,871 IFB Ser. 3072, Class SM, 23.116s, 2035 146,956 219,895 IFB Ser. 3072, Class SB, 22.97s, 2035 150,624 224,512 IFB Ser. 3249, Class PS, 21.663s, 2036 115,092 168,204 IFB Ser. 3065, Class DC, 19.304s, 2035 295,288 425,188 IFB Ser. 319, Class S2, IO, 5.815s, 2043 1,228,101 297,397 IFB Ser. 317, Class S3, IO, 5.795s, 2043 3,335,793 823,114 IFB Ser. 323, Class S1, IO, 5.765s, 2044 3,270,419 770,190 IFB Ser. 310, Class S4, IO, 5.765s, 2043 3,427,051 840,724 IFB Ser. 308, Class S1, IO, 5.765s, 2043 2,545,292 626,116 IFB Ser. 314, Class AS, IO, 5.705s, 2043 2,658,025 638,999 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,535,552 547,172 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,235,976 275,623 Ser. 4024, Class PI, IO, 4 1/2s, 2041 2,891,090 586,330 Ser. 4462, IO, 4s, 2045 1,399,832 310,637 Ser. 4220, Class IE, IO, 4s, 2028 1,838,065 221,064 Ser. 311, IO, 3 1/2s, 2043 1,978,227 450,039 Ser. 4122, Class CI, IO, 3 1/2s, 2042 3,812,312 514,666 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,727,005 243,404 Ser. 304, IO, 3 1/2s, 2027 3,249,925 365,617 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,412,632 264,521 Ser. 4210, Class PI, IO, 3s, 2041 2,780,180 283,448 Ser. 4437, Class DI, IO, 3s, 2032 2,998,411 415,790 Ser. 304, Class C45, IO, 3s, 2027 2,775,828 290,502 FRB Ser. T-57, Class 1AX, IO, 0.387s, 2043 1,463,075 15,146 Ser. 3300, PO, zero %, 2037 43,644 37,411 Ser. 3326, Class WF, zero %, 2035 1,223 998 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.778s, 2036 73,195 134,469 IFB Ser. 06-8, Class HP, 23.881s, 2036 223,362 342,265 IFB Ser. 07-53, Class SP, 23.514s, 2037 139,120 210,553 IFB Ser. 08-24, Class SP, 22.598s, 2038 173,538 253,522 IFB Ser. 05-122, Class SE, 22.446s, 2035 213,011 307,773 IFB Ser. 05-83, Class QP, 16.908s, 2034 169,828 222,691 IFB Ser. 13-103, Class SK, IO, 5.733s, 2043 1,680,436 420,510 IFB Ser. 13-128, Class CS, IO, 5.713s, 2043 2,862,856 682,390 Ser. 374, Class 6, IO, 5 1/2s, 2036 278,128 55,003 Ser. 12-132, Class PI, IO, 5s, 2042 6,299,063 1,287,907 Ser. 10-13, Class EI, IO, 5s, 2038 21,110 101 Ser. 378, Class 19, IO, 5s, 2035 867,856 180,080 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 747,534 180,186 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 4,890,023 832,869 Ser. 409, Class 81, IO, 4 1/2s, 2040 3,649,350 796,784 Ser. 409, Class 82, IO, 4 1/2s, 2040 2,398,528 527,971 Ser. 366, Class 22, IO, 4 1/2s, 2035 301,035 19,098 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,703,601 211,911 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.187s, 2025 904,000 878,313 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.187s, 2025 299,000 290,506 Ser. 418, Class C24, IO, 4s, 2043 2,142,916 469,566 Ser. 13-41, Class IP, IO, 4s, 2043 2,294,333 376,316 Ser. 13-44, Class PI, IO, 4s, 2043 2,160,386 338,995 Ser. 12-96, Class PI, IO, 4s, 2041 998,117 169,899 Ser. 406, Class 2, IO, 4s, 2041 2,242,342 395,773 Ser. 406, Class 1, IO, 4s, 2041 1,575,319 344,365 MORTGAGE-BACKED SECURITIES (45.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 409, Class C16, IO, 4s, 2040 $2,726,876 $548,994 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,671,050 1,033,616 Ser. 13-35, Class IP, IO, 3s, 2042 2,881,729 316,540 Ser. 13-53, Class JI, IO, 3s, 2041 3,114,264 393,892 Ser. 13-23, Class PI, IO, 3s, 2041 3,348,478 307,893 FRB Ser. 03-W10, Class 1, IO, 0.905s, 2043 453,330 9,686 FRB Ser. 00-T6, IO, 0.715s, 2030 1,316,526 27,976 Ser. 99-51, Class N, PO, zero %, 2029 13,780 12,402 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.963s, 2043 1,773,481 309,260 IFB Ser. 13-182, Class LS, IO, 5.953s, 2043 1,639,996 371,314 IFB Ser. 13-99, Class VS, IO, 5.915s, 2043 1,079,268 222,059 IFB Ser. 12-77, Class MS, IO, 5.913s, 2042 1,786,494 434,368 IFB Ser. 11-70, Class SM, IO, 5.705s, 2041 3,062,788 532,588 IFB Ser. 11-70, Class SH, IO, 5.705s, 2041 3,256,468 575,483 Ser. 13-22, Class OI, IO, 5s, 2043 2,304,396 458,059 Ser. 13-3, Class IT, IO, 5s, 2043 2,056,325 451,339 Ser. 13-6, Class IC, IO, 5s, 2043 1,350,095 273,678 Ser. 12-146, IO, 5s, 2042 3,174,589 652,156 Ser. 13-130, Class IB, IO, 5s, 2040 1,505,201 179,190 Ser. 13-16, Class IB, IO, 5s, 2040 1,838,226 132,209 Ser. 11-41, Class BI, IO, 5s, 2040 1,429,918 164,243 Ser. 10-35, Class UI, IO, 5s, 2040 1,852,666 379,797 Ser. 10-20, Class UI, IO, 5s, 2040 1,612,314 316,272 Ser. 10-9, Class UI, IO, 5s, 2040 7,190,203 1,484,719 Ser. 09-121, Class UI, IO, 5s, 2039 3,419,009 694,913 Ser. 15-79, Class GI, IO, 5s, 2039 1,461,456 320,607 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 4,657,368 908,173 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 947,085 178,696 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 2,739,568 517,559 Ser. 13-183, Class JI, IO, 4 1/2s, 2043 2,165,788 335,693 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 574,297 98,946 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 310,158 45,764 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,208,799 620,614 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 3,288,633 651,386 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 3,312,076 683,798 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,602,062 311,401 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,215,376 279,828 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 755,649 85,872 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 3,497,444 363,489 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 848,508 56,214 Ser. 15-40, IO, 4s, 2045 3,669,636 920,492 Ser. 14-174, IO, 4s, 2044 1,890,535 384,431 Ser. 13-165, Class IL, IO, 4s, 2043 1,685,901 292,403 Ser. 12-47, Class CI, IO, 4s, 2042 3,137,611 623,099 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,544,526 273,537 Ser. 13-76, IO, 3 1/2s, 2043 6,028,422 794,425 Ser. 13-28, IO, 3 1/2s, 2043 2,113,099 289,973 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 2,745,847 397,352 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,444,941 613,491 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,034,847 444,969 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 2,583,985 555,552 Ser. 15-69, Class IK, IO, 3 1/2s, 2038 3,236,863 529,745 Ser. 13-H08, Class CI, IO, 1.667s, 2063 6,142,133 499,048 Ser. 06-36, Class OD, PO, zero %, 2036 3,765 3,285 Commercial mortgage-backed securities (17.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 697,000 713,382 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.497s, 2051 27,597,643 204,857 Putnam VT Diversified Income Fund 5 MORTGAGE-BACKED SECURITIES (45.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont . Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-6, Class G, 5.328s, 2047 $829,000 $826,289 Ser. 05-4, Class C, 5.147s, 2045 927,000 936,270 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s,2036 16,868 16,504 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.597s, 2039 155,000 157,373 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 927,615 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 498,207 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.597s, 2039 673,000 672,731 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.327s, 2044 578,000 574,942 FRB Ser. 07-CD5, Class XS, IO, 0.164s, 2044 21,188,781 65,519 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.76s, 2047 426,000 451,845 FRB Ser. 11-C2, Class F, 5 1/4s, 2047 822,000 797,677 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 779,000 776,640 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s,2046 1,297,000 1,311,254 COMM Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.43s, 2046 224,000 212,602 Ser. 13-LC13, Class E, 3.719s, 2046 566,000 430,847 Ser. 14-CR18, Class E, 3.6s, 2047 493,000 369,613 FRB Ser. 07-C9, Class AJFL, 7/8s, 2049 254,000 246,718 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.918s, 2039 23,130,138 180,908 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 536,427 268,214 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.945s, 2050 329,000 286,448 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.586s, 2044 240,000 251,105 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, Class X, IO, 0.973s, 2020 1,820,711 27,820 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 283,039 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,053,000 1,056,893 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 300,626 310,303 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.561s, 2046 699,000 666,818 FRB Ser. 05-GG4, Class XC, IO, 0.781s, 2039 9,224,603 3,981 GS Mortgage Securities Trust 144A FRB Ser. 14-GC18, Class D, 5.113s, 2047 900,000 846,036 Ser. 11-GC3, Class E, 5s, 2044 528,000 508,871 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.47s, 2047 381,000 307,734 Ser. 14-C25, Class E, 0.033s, 2047 656,000 467,760 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 556,500 577,730 FRB Ser. 06-LDP6, Class B, 5.682s, 2043 790,000 791,546 Ser. 06-LDP8, Class B, 5.52s, 2045 203,000 203,581 FRB Ser. 05-LDP3, Class D, 5.325s, 2042 1,173,000 1,173,235 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 809,350 MORTGAGE-BACKED SECURITIES (45.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont . JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.384s, 2051 $1,004,000 $964,141 FRB Ser. 11-C3, Class E, 5.753s, 2046 528,000 562,649 FRB Ser. 11-C3, Class F, 5.753s, 2046 401,000 404,056 FRB Ser. 13-C13, Class D, 4.191s, 2046 305,000 284,805 Ser. 13-C13, Class E, 3.986s, 2046 818,000 667,910 Ser. 13-C10, Class E, 3 1/2s, 2047 833,000 671,648 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 558,000 430,274 FRB Ser. 07-CB20, Class X1, IO, 0.451s, 2051 39,062,579 264,336 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 426,255 451,831 Ser. 98-C4, Class J, 5.6s, 2035 379,000 397,761 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.935s, 2039 406,000 407,523 Ser. 06-C3, Class AJ, 5.72s, 2039 731,000 746,833 Ser. 06-C6, Class E, 5.541s, 2039 900,000 892,053 FRB Ser. 06-C6, Class C, 5.482s, 2039 631,000 616,209 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.447s, 2048 413,000 360,929 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, 0.775s, 2028 4,828 1 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.475s, 2051 575,000 623,024 FRB Ser. 07-C1, Class A3, 6.029s, 2050 10,026 10,075 Ser. 05-MCP1, Class D, 5.023s, 2043 454,000 453,224 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5.894s, 2049 876,813 98,641 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 937,000 952,245 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.855s, 2047 465,000 430,187 FRB Ser. 13-C11, Class D, 4.562s, 2046 132,000 124,265 Ser. 14-C15, Class F, 4s, 2047 440,000 336,679 Ser. 14-C17, Class E, 3 1/2s, 2047 602,000 439,396 Ser. 14-C19, Class D, 3 1/4s, 2047 550,000 446,535 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class D, 5.862s, 2044 368,000 374,900 Ser. 06-HQ9, Class C, 5.842s, 2044 1,320,000 1,363,068 FRB Ser. 06-HQ8, Class D, 5.681s, 2044 513,000 511,004 Ser. 07-HQ11, Class C, 5.558s, 2044 986,000 986,177 Ser. 07-HQ11, Class BI, 5.538s, 2044 556,000 563,726 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class E, 6.46s, 2043 435,000 437,958 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 864,995 816,884 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 980,689 984,611 STRIPS III, Ltd. 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 31,600 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 495,434 123,859 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.201s, 2045 2,115,000 2,123,608 FRB Ser. 06-C25, Class AJ, 5.896s, 2043 565,000 577,656 FRB Ser. 05-C20, Class B, 5.363s, 2042 1,423,000 1,425,183 FRB Ser. 07-C34, IO, 0.463s, 2046 11,828,795 88,716 6 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (45.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont . Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.937s, 2045 $479,000 $450,979 FRB Ser. 13-LC12, Class D, 4.436s, 2046 742,000 699,465 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 14-C19, Class E, 5.137s, 2047 1,128,000 949,918 Ser. 12-C6, Class E, 5s, 2045 525,000 455,863 Ser. 11-C4, Class F, 5s, 2044 1,270,000 1,204,015 FRB Ser. 13-UBS1, Class E, 4.785s, 2046 555,000 486,363 Ser. 12-C7, Class F, 4 1/2s, 2045 2,626,000 2,353,684 Ser. 14-C19, Class D, 4.234s, 2047 629,000 566,457 Residential mortgage-backed securities (non-agency) (12.0%) Banc of America Funding Trust FRB Ser. 14-R7, Class 3A2, 2.621s, 2036 148,000 118,400 Banc of America Funding Trust 144A FRB Ser. 15-R2, Class 7A2, 0.467s, 2036 400,611 304,464 BCAP, LLC 144A FRB Ser. 13-RR1, Class 9A4, 5.719s, 2036 310,000 313,565 BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.216s, 2046 580,000 449,094 FRB Ser. 12-RR5, Class 4A8, 0.355s, 2035 375,000 341,953 BCAP, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 6.148s, 2036 800,000 762,000 FRB Ser. 09-RR5, Class 7A2, 5 1/2s, 2035 825,000 710,738 FRB Ser. 12-RR12, Class 4A7, 2.779s, 2036 520,000 482,404 FRB Ser. 12-RR10, Class 9A2, 2.708s, 2035 1,270,000 1,206,500 FRB Ser. 11-RR2, Class 2A7, 2.627s, 2036 807,956 557,490 FRB Ser. 15-RR2, Class 26A2, 2.62s, 2036 143,000 126,970 FRB Ser. 09-RR11, Class 2A2, 2.41s, 2035 1,060,000 964,600 FRB Ser. 11-RR3, Class 3A6, 2.185s, 2036 637,478 364,956 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.06s, 2034 33,576 22,447 FRB Ser. 05-HE5, Class M3, 1.265s, 2035 800,000 656,000 Citigroup Mortgage Loan Trust FRB Ser. 07-WFH2, Class M1, 0.587s, 2037 F 1,440,000 1,160,208 Citigroup Mortgage Loan Trust 144A FRB Ser. 12-4, Class 3A2, 2.65s, 2036 701,861 621,182 FRB Ser. 09-9, Class 7A2, 2.487s, 2036 700,000 658,875 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A1, 1.658s, 2035 411,580 374,414 FRB Ser. 05-76, Class 2A1, 1.158s, 2036 F 457,387 405,016 FRB Ser. 05-38, Class A3, 0.537s, 2035 1,157,912 1,002,983 FRB Ser. 05-59, Class 1A1, 0.517s, 2035 851,409 691,770 FRB Ser. 06-OC2, Class 2A3, 0.477s, 2036 299,312 261,808 Countrywide Asset-Backed Certificates Trust Ser. 05-3, Class MF1, 5.277s, 2035 321,844 296,097 Ser. 05-1, Class MF1, 5.251s, 2035 F 707,059 685,890 Ser. 04-15, Class MF2, 5.213s, 2035 444,683 411,332 FRB Ser. 05-14, Class M3, 0.677s, 2036 F 535,000 374,500 Countrywide Home Loans Mortgage Pass-Through Trust FRB Ser. 06-OA5, Class 1A1, 0.387s, 2046 F 406,300 343,730 CSMC Trust 144A FRB Ser. 11-6R, Class 3A6, 3.033s, 2036 1,050,000 972,563 FRB Ser. 13-2R, Class 4A2, 2.436s, 2036 927,352 739,563 FRB Ser. 09-13R, Class 3A2, 2.185s, 2036 530,532 320,972 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.687s, 2025 1,047,000 1,256,296 FRB Ser. 15-DNA1, Class B, 9.387s, 2027 290,000 344,425 FRB Ser. 15-DNA2, Class B, 7.737s, 2027 600,000 609,660 MORTGAGE-BACKED SECURITIES (45.1%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. First Franklin Mortgage Loan Trust FRB Ser. 05-FF4, Class M4, 0.837s, 2035 F $650,000 $501,719 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 328,968 525,368 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 880,000 988,916 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 $975 974 GreenPoint Mortgage Funding Trust FRB Ser. 05-HY1, Class M1, 0.737s, 2035 500,000 365,450 GSAA Trust FRB Ser. 05-8, Class M1, 0.677s, 2035 800,000 600,000 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.547s,2036 550,000 400,125 JPMorgan Mortgage Acquisition Trust FRB Ser. 06-CH1, Class M3, 0.505s, 2036 800,000 557,920 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB2, 0.598s, 2047 410,000 295,200 Ser. 15-R4, Class CB3, 0.598s, 2047 ## 80,000 39,328 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.717s, 2035 357,015 316,851 FRB Ser. 05-3, Class M1, 0.657s, 2035 351,987 315,908 FRB Ser. 05-3, Class A2, 0.537s, 2035 502,838 451,096 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 289,295 289,295 Nomura Resecuritization Trust 144A FRB Ser. 14-7R, Class 2A3, 0.385s, 2035 498,143 418,440 Residential Asset Mortgage Products Trust FRB Ser. 05-EFC2, Class M6, 0.897s, 2035 350,000 279,993 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 05-WF3, Class M3, 0.767s, 2035 F 1,025,867 777,095 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 0.687s, 2045 2,037,291 1,792,756 FRB Ser. 05-AR8, Class 2AC2, 0.647s, 2045 1,254,297 1,126,986 FRB Ser. 05-AR13, Class A1B2, 0.617s, 2045 918,940 824,749 FRB Ser. 05-AR17, Class A1B2, 0.597s, 2045 766,176 662,742 FRB Ser. 05-AR19, Class A1C4, 0.587s, 2045 688,632 602,828 FRB Ser. 05-AR8, Class 2AC3, 0.577s, 2045 447,195 399,122 FRB Ser. 05-AR17, Class A1B3, 0.537s, 2045 1,188,479 1,035,462 FRB Ser. 05-AR6, Class 2A1C, 0.527s, 2045 567,241 507,681 Total mortgage-backed securities (cost $117,987,425) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (39.1%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, July 1, 2045 $3,000,000 $3,369,844 4 1/2s, TBA, July 1, 2045 6,000,000 6,487,031 4s, TBA, July 1, 2045 2,000,000 2,118,750 3 1/2s, TBA, July 1, 2045 33,000,000 34,002,890 3s, TBA, July 1, 2045 62,000,000 61,748,125 Total U.S. government and agency mortgage obligations (cost $108,879,727) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 i $110,187 $137,583 Total U.S. treasury obligations (cost $137,583) Putnam VT Diversified Income Fund 7 CORPORATE BONDS AND NOTES (32.3%)* Principal amount Value Basic materials (2.7%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $209,000 $213,180 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 160,000 191,200 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 86,000 86,000 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 66,000 65,670 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 292,000 307,330 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 133,650 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 265,000 283,550 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 215,189 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 60,000 58,200 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s,2023 119,000 115,281 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 195,000 191,588 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 276,000 285,246 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 8,000 7,919 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 227,000 216,785 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 284,000 300,330 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 158,000 182,490 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 172,000 157,810 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 270,000 288,225 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 260,000 259,350 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 112,000 110,320 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 81,000 74,115 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 256,000 272,640 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 149,000 160,175 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 200,000 179,500 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 200,000 2 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 119,000 117,215 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 130,000 131,312 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 40,000 40,150 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 223,600 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 145,000 150,438 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 173,400 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Basic materials cont. Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 $128,000 $130,880 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 225,000 226,688 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 179,000 174,301 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 216,000 218,160 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s,2025 45,000 45,338 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 35,000 38,588 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 170,000 170,638 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s,2022 54,000 53,190 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 109,000 134,615 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 41,850 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 50,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 24,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 30,000 30,060 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 120,000 117,000 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 140,000 129,500 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 50,000 50,500 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 136,663 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 73,000 72,726 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 70,000 66,150 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 198,000 200,475 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 227,000 228,703 Capital goods (2.1%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 470,000 486,450 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 508,000 574,040 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 120,000 119,100 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 113,000 112,859 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 125,000 127,500 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 87,000 84,390 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 105,394 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 231,000 209,633 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 247,000 267,995 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 96,000 90,660 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 100,000 112,250 8 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Capital goods cont. DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) $250,000 $259,375 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 195,000 176,231 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 85,000 86,488 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 237,000 239,344 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 305,000 328,638 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 306,000 279,225 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 70,000 71,225 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 163,913 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s,2023 150,000 149,625 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 85,000 85,000 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 389,000 397,753 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 150,000 146,625 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 264,000 277,860 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 271,350 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 50,000 53,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 85,000 83,938 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 114,000 113,288 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 215,000 208,148 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 146,933 Communication services (3.6%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 198,500 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 400,000 387,500 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 200,000 188,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 71,610 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 13,000 14,040 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 499,000 521,455 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 35,000 34,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s,2023 85,000 82,556 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 175,000 175,547 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 50,000 50,063 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 257,000 258,863 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 90,000 90,450 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Communication services cont. CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s,2024 $254,000 $243,840 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 200,000 211,000 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 195,500 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 180,000 172,913 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 20,000 18,200 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 53,250 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 95,550 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 186,874 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 154,000 127,820 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 284,000 237,140 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 60,000 59,550 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 26,000 27,593 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 68,166 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 131,300 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 200,000 196,000 Numericable Group SA 144A sr. notes 6s, 2022 (France) 600,000 589,500 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 112,600 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $221,000 220,448 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 72,625 Sprint Capital Corp. company guaranty 6 7/8s, 2028 182,000 156,520 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 363,000 409,921 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 418,000 407,675 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 175,000 170,625 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 297,000 308,138 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 85,000 87,550 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 135,000 138,038 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 258,000 264,450 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 240,000 246,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 120,000 122,850 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 365,000 443,495 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 110,000 132,291 Putnam VT Diversified Income Fund9 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Communication services cont. Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 93,600 $112,698 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 98,100 117,569 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 200,498 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 261,000 426,594 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $239,000 224,063 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 379,000 404,583 Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 125,000 139,281 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $149,000 136,335 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 145,000 117,994 Consumer cyclicals (5.5%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 115,000 116,725 AMC Entertainment, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2025 95,000 93,100 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 157,000 167,598 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 231,000 229,268 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 97,000 74,205 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 109,000 111,725 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 250,000 248,855 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 124,050 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 150,000 156,375 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 323,000 317,138 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 45,504 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 120,000 123,300 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 67,000 66,414 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 62,481 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 50,000 52,875 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 162,000 168,885 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 395,000 411,294 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $133,000 $122,028 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 95,000 93,813 Dana Holding Corp. sr. unsec. unsub. notes 6s,2023 383,000 399,517 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 60,000 62,700 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 45,000 47,081 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 410,000 446,900 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 3,000 3,090 General Motors Co. sr. unsec. unsub. notes 5.2s,2045 33,000 32,685 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 150,000 152,813 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 180,000 183,150 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 70,000 71,838 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 258,000 273,480 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 278,273 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 188,333 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $157,000 166,420 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 105,000 106,313 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 268,000 242,540 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 305,000 290,665 Interactive Data Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2019 42,000 42,210 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 107,888 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 24,000 23,760 JC Penney Corp, Inc. company guaranty sr. unsec. notes 5 3/4s, 2018 44,000 43,065 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 29,000 26,173 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 115,000 102,925 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 248,000 233,430 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 246,000 272,138 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 110,513 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 72,450 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 84,000 84,945 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 157,000 166,420 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 243,000 238,748 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 66,056 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 310,000 299,150 10Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 $118,000 $119,475 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 210,000 222,600 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 168,000 169,260 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 181,000 189,145 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 691,867 735,974 Navistar International Corp. sr. notes 8 1/4s,2021 31,000 29,605 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 125,000 125,625 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 244,000 261,995 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 100,000 105,250 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 253,000 254,581 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 77,000 82,198 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 125,000 129,375 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 203,000 208,583 Owens Corning company guaranty sr. unsec. unsub. notes 4.2s, 2024 165,000 161,688 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 200,000 201,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 208,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 140,000 141,750 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 140,000 145,075 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 183,000 181,170 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 35,000 35,392 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 48,000 50,340 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 145,000 142,825 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 51,000 48,195 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 285,000 272,888 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 45,000 34,988 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 145,000 149,713 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 87,000 89,828 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 38,000 38,285 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 32,000 32,880 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 213,000 208,208 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 $150,000 $151,125 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 184,000 189,520 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 26,125 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 301,000 307,773 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 15,000 15,975 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 15,863 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 89,505 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 95,000 96,425 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 140,000 148,400 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 80,000 82,400 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 169,000 160,550 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 70,000 67,375 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 300,000 295,500 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 120,000 122,850 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 63,000 62,528 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 335,000 386,236 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 $150,000 147,000 Tribune Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 130,000 130,975 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 107,000 112,618 Consumer staples (2.1%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 199,500 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 250,000 265,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 192,563 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 70,000 69,038 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 340,000 349,350 BlueLine Rental Finance Corp. 144A sr. notes 7s,2019 225,000 231,188 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 104,000 103,220 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 375,000 396,563 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 125,375 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 59,100 Putnam VT Diversified Income Fund11 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 $285,000 $279,300 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 233,000 228,340 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 49,750 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 135,000 137,194 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 394,000 319,140 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 197,250 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 83,000 87,980 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 484,725 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 62,250 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 414,000 444,015 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 80,000 80,800 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 145,000 145,000 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 290,000 284,200 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 175,000 180,250 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 55,000 59,538 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 143,000 140,855 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 125,000 121,094 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 328,000 334,970 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 165,000 162,525 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 85,000 89,675 Energy (5.5%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 9,900 Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 135,000 127,575 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 95,000 91,794 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 150,000 144,000 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 110,000 102,025 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 18,000 16,920 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 313,000 269,180 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 100,000 88,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 158,925 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 283,500 206,246 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 61,000 57,340 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Energy cont. Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $115,000 $104,075 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 95,000 82,413 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 312,750 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 207,000 207,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 115,420 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 90,000 76,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 41,280 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 170,000 152,150 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 135,000 85,388 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 160,000 152,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 82,000 86,920 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 21,000 22,523 FTS International, Inc. 144A company guaranty sr. FRN 7.783s, 2020 75,000 74,632 Gazprom OAO Via Gaz Capital SA sr. unsec. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 335,000 331,650 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 236,400 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 766,763 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 404,000 423,190 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 150,000 100,875 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 382,000 251,165 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 180,000 194,400 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s,2022 45,000 46,913 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 70,000 65,639 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 158,000 93,220 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 206,000 132,355 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 94,000 70,500 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 120,000 96,900 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 315,000 246,488 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 104,000 6 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 444,083 12Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Energy cont. Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † $300,000 $60,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 100,000 102,000 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 95,000 94,050 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 110,000 109,725 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 155,000 157,325 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 152,345 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 113,000 68,930 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 85,000 28,050 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 284,000 92,300 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 201,750 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 285,000 272,888 Petrobras Global Finance BV company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 52,000 46,234 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,220,000 1,610,000 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 1,065,000 361,035 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 711,000 469,616 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 413,000 402,262 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,270,000 869,950 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 760,000 267,900 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 405,650 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 85,000 83,229 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 475,000 445,470 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Mexico) 220,000 222,642 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 60,000 58,650 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s,2023 95,000 91,913 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 100,000 99,656 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s,2022 100,000 104,000 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s,2024 100,000 99,625 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 98,325 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 535,000 30,763 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 185,000 167,888 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Energy cont. Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) $170,000 $180,625 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 20,000 12,600 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 194,000 172,660 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 130,000 133,250 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 50,000 35,629 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $60,000 54,600 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 31,455 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 30,000 23,250 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 220,000 213,400 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 210,000 206,325 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 165,000 175,313 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 305,000 300,806 Financials (5.1%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 165,000 162,525 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 293,000 350,868 American International Group, Inc. jr. sub. FRB 8.175s, 2058 72,000 95,328 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 630,000 723,089 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,295,000 1,279,854 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 175,000 172,375 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 80,000 82,800 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 39,000 39,975 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 77,625 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 99,990 CIT Group, Inc. sr. unsec. notes 5s, 2023 125,000 124,688 CIT Group, Inc. sr. unsec. notes 5s, 2022 325,000 321,750 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 175,000 182,438 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s,2019 70,000 69,475 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 85,000 86,377 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 90,000 91,350 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 118,000 60,328 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 134,000 134,335 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 121,200 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 312,188 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Financials cont. E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 $115,000 $117,875 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 150,000 148,125 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 78,000 47,580 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB 5.13s, perpetual maturity (Jersey) EUR 208,000 236,526 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ $53,000 52,735 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 220,000 224,400 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 195,000 198,656 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 151,888 iStar Financial, Inc. sr. unsec. notes 5s, 2019 R 10,000 9,863 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 125,000 140,156 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 102,000 107,738 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 265,000 283,219 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 99,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 270,000 251,438 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 101,000 94,435 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 109,000 113,633 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 100,000 103,750 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 102,000 107,865 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 58,875 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 245,000 232,750 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 321,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.092s, perpetual maturity (United Kingdom) EUR 400,000 477,156 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) $105,000 104,872 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 900,000 928,800 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 250,000 241,875 Societe Generale SA 144A jr. unsec. sub. FRB 7 7/8s, perpetual maturity (France) 200,000 202,000 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s,2017 175,000 185,500 Springleaf Finance Corp. sr. unsec. notes 5 1/4s,2019 155,000 152,869 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 230,000 232,576 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 215,408 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 25,000 20,500 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Financials cont. UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 $246,382 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (Ukraine) $250,000 191,250 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 299,000 303,485 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 255,000 228,863 VTB Bank OJSC 144A jr. unsec. sub. FRN 9 1/2s, perpetual maturity (Russia) 1,000,000 902,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,548,000 1,565,446 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 140,000 129,850 Health care (2.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 231,750 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 84,363 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ 50,000 50,881 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 135,000 139,050 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 30,000 30,563 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 42,000 43,050 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 40,000 42,200 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 125,000 125,000 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 245,000 214,988 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 66,000 64,886 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 212,000 221,010 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 277,000 280,463 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 158,000 156,025 Endo Finance, LLC/Endo, Ltd./Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 200,000 203,250 Endo Finance, LLC/Endo, Ltd./Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 200,000 204,500 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 225,360 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 156,000 163,410 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 50,000 50,815 HCA, Inc. sr. notes 6 1/2s, 2020 497,000 555,398 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 85,008 Hologic, Inc. 144A sr. unsec. notes 5 1/4s, 2022 100,000 102,125 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 140,000 142,968 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 190,000 202,350 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 242,000 257,730 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 132,000 128,370 14 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Health care cont. Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R $135,000 $138,081 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 48,000 51,360 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 378,000 395,010 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 279,000 292,950 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 109,000 110,635 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 50,000 50,635 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 42,000 41,580 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 117,000 114,368 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 342,000 372,780 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 164,000 174,865 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 35,000 35,547 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.786s, 2020 155,000 156,356 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 40,000 41,600 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 160,000 168,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 80,000 80,600 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 150,000 154,500 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 167,000 171,175 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 158,000 162,345 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 265,000 275,600 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 89,463 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 148,000 122,100 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 463,000 452,583 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 70,000 69,738 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 79,000 91,245 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 78,000 86,580 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 160,000 180,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 139,000 146,645 Freescale Semiconductor, Inc. 144A sr. notes 6s,2022 115,000 121,900 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 245,000 249,288 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R 210,000 219,450 Micron Technology, Inc. sr. unsec. bonds 5 7/8s,2022 181,000 184,168 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 214,000 205,173 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 430,000 431,613 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Technology cont. SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 $145,000 $149,713 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 278,031 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 $213,000 230,573 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 190,000 180,025 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 268,000 271,350 Utilities and power (1.8%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s,2025 390,000 378,300 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 197,325 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 80,963 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 335,000 325,788 Calpine Corp. 144A company guaranty sr. notes 6s,2022 50,000 52,875 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 40,000 42,400 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 290,000 310,394 Dynegy, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 20,950 Dynegy, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 468,000 486,954 Dynegy, Inc. 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 10,000 10,575 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 345,000 425,538 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 134,882 153,597 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 201,000 226,628 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s,2022 70,000 73,500 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 345,000 369,581 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 6 3/8s,2023 70,000 70,175 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 261,000 265,568 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 66,300 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 400,000 426,000 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 85,000 85,638 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 175,000 186,290 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 157,759 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 85,000 86,343 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 69,000 66,585 Putnam VT Diversified Income Fund 15 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Utilities and power cont. Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 $199,000 $201,985 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 119,000 72,590 Total corporate bonds and notes (cost $93,571,205) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.7%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) † $672,978 $634,282 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,270,000 2,215,520 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † 150,000 141,000 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 1,017,880 863,162 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) † 1,770,774 1,702,599 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) (units) BRL 1,350 412,524 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $425,000 425,000 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 235,500,000 391,922 Costa Rica (Republic of) 144A unsec. notes 7s, 2044 (Costa Rica) $200,000 193,500 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 400,000 422,000 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 360,000 388,350 Egypt (Government of) 144A sr. unsec. notes 5 7/8s, 2025 (Egypt) 200,000 195,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 274,000 282,220 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 947,185 864,306 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 2,280,000 1,394,971 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 2,186,000 1,364,048 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) †† EUR 562,543 234,962 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) †† EUR 50,102 21,002 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) †† EUR 452,051 188,646 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) †† EUR 396,222 164,676 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) †† EUR 204,967 85,071 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) †† EUR 171,524 71,168 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.7%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) †† EUR 246,577 $102,811 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2031 (Greece) †† EUR 84,480 35,555 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 1,075,053 454,612 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 127,387 54,620 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 1,070,533 463,979 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 408,920 179,618 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 1,119,402 498,400 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 2,672,753 1,238,311 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 393,427 185,384 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 1,173,192 570,259 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) $575,000 649,750 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) 695,000 558,606 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) 200,000 203,540 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 200,000 187,500 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 235,000 230,006 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) 975,000 1,031,063 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,805,000 864,144 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 216,150 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 94,340 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 789,750 Total foreign government and agency bonds and notes (cost $28,410,949) SENIOR LOANS (2.5%)* c Principal amount Value Basic materials (—%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $103,950 $100,312 Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 125,125 123,092 TransDigm, Inc. bank term loan FRN Ser. E, 3 1/2s, 2022 39,905 39,392 16Putnam VT Diversified Income Fund SENIOR LOANS (2.5%)* c cont. Principal amount Value Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 $148,000 $150,072 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 162,543 162,655 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 80,000 79,375 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5s, 2022 125,000 124,024 Consumer cyclicals (1.3%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 230,000 229,713 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 994,505 889,549 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 69,650 60,561 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 262,350 221,686 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 98,916 97,927 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 225,946 167,482 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.935s, 2019 319,000 293,945 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 134,075 133,672 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s,2022 95,000 95,000 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s,2017 65,367 65,367 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 284,429 282,554 ROC Finance, LLC bank term loan FRN 5s, 2019 482,970 472,103 Talbots, Inc. (The) bank term loan FRN 9 1/2s,2021 55,000 53,900 Talbots, Inc. (The) bank term loan FRN 5 1/2s,2020 109,722 106,979 Univision Communications, Inc. bank term loan FRN 4s, 2020 296,753 294,527 Visteon Corp. bank term loan FRN Class B, 3 1/2s,2021 58,333 58,242 Consumer staples (0.2%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 147,138 142,907 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 89,100 89,044 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 148,510 148,325 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 169,360 169,201 Health care (0.2%) Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.185s, 2021 232,063 231,917 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 79,200 77,495 Par Pharmaceutical Cos., Inc. bank term loan FRN Class B2, 4s, 2019 89,183 89,015 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 123,750 122,866 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 1/2s, 2020 119,410 118,963 Technology (0.4%) Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s,2018 140,056 139,131 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s,2020 217,708 210,043 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 180,492 180,267 First Data Corp. bank term loan FRN 4.187s, 2021 12,896 12,917 SENIOR LOANS (2.5%)* c cont. Principal amount Value Technology cont. First Data Corp. bank term loan FRN Ser. B, 3.687s, 2018 $121,183 $120,729 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 319,313 320,288 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.671s, 2017 499,637 286,042 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.671s, 2017 5,128 2,936 Total senior loans (cost $7,148,204) PURCHASED SWAP OPTIONS OUTSTANDING (1.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.0875)/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.0875 $9,472,600 $322,637 (2.685)/3 month USD-LIBOR- BBA/Sep-25 Sep-15/2.685 18,736,500 175,561 2.474/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.474 16,840,900 124,623 (1.548)/3 month USD-LIBOR- BBA/Dec-17 Dec-15/1.548 84,204,500 112,834 2.434/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.434 16,840,900 93,972 2.391/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.391 33,681,800 90,267 2.2575/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.2575 17,008,900 25,173 2.1325/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.1325 17,008,900 6,633 2.151/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.151 33,681,800 34 Citibank, N.A. 2.493/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.493 16,881,600 178,439 2.403/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.403 16,881,600 113,107 (2.087)/3 month USD-LIBOR- BBA/May-18 May-16/2.087 34,590,200 83,708 2.368/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.368 16,840,900 34,524 2.268/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.268 16,840,900 8,589 Credit Suisse International (2.915)/3 month USD-LIBOR- BBA/Apr-47 Apr-17/2.915 3,749,700 402,415 2.44375/3 month USD-LIBOR- BBA/Aug-25 Aug-15/2.44375 33,763,200 315,686 2.43375/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.43375 33,763,200 266,392 (3.315)/3 month USD-LIBOR- BBA/Apr-47 Apr-17/3.315 3,749,700 255,186 (2.70125)/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.70125 33,763,200 85,083 Goldman Sachs International 2.4575/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.4575 33,763,200 317,712 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 3,603,400 266,111 (2.7475)/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.7475 33,763,200 81,707 (2.18625)/3 month USD-LIBOR- BBA/Jun-18 Jun-16/2.18625 34,590,200 71,602 (2.5705)/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.5705 33,681,800 45,134 2.06625/3 month USD-LIBOR- BBA/Jul-25 Jul-15/2.06625 35,649,000 2,139 Putnam VT Diversified Income Fund 17 PURCHASED SWAP OPTIONS OUTSTANDING (1.3%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value JPMorgan Chase Bank N.A. 0.98/3 month USD-LIBOR-BBA/Sep-17 Sep-15/0.98 $43,170,500 $62,166 Total purchased swap options outstanding (cost $3,566,722) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.1%)* date/Strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Aug-15/$99.02 $14,400,000 $137,837 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Jul-15/101.86 18,000,000 648 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Jul-15/103.42 18,000,000 18 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/99.13 17,000,000 185,351 Total purchased options outstanding (cost $589,219) PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 219 $221,293 GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 6,980 181,340 M/I Homes, Inc. Ser. A, $2.438 pfd. 5,132 135,895 Total preferred stocks (cost $496,592) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $150,625 Total convertible bonds and notes (cost $129,913) COMMON STOCKS (—%)* Shares Value Connacher Oil and Gas, Ltd. (Canada) † 7,894 $12,325 Connacher Oil and Gas, Ltd. (Canada) † 1,837 3,035 Lone Pine Resources Canada, Ltd. (Canada) † F 12,972 519 Lone Pine Resources, Inc. Class A (Canada) † F 12,972 519 Tribune Co. Class 1C F 55,356 13,839 Total common stocks (cost $431,747) SHORT-TERM INVESTMENTS (12.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.10% L Shares 22,453,051 $22,453,051 SSgA Prime Money Market Fund Class N 0.04% P Shares 370,000 370,000 U.S. Treasury Bills 0.08%, July 23, 2015 # ∆ § $2,802,000 2,801,864 U.S. Treasury Bills 0.03%, November 12, 2015 § 590,000 589,934 U.S. Treasury Bills 0.02%, September 10, 2015 § 30,000 30,001 U.S. Treasury Bills 0.02%, August 20, 2015 ∆ § 470,000 469,990 U.S. Treasury Bills 0.02%, August 13, 2015 # ∆ § 4,470,000 4,469,909 U.S. Treasury Bills 0.02%, July 2, 2015 § 100,000 100,000 U.S. Treasury Bills 0.01%, November 5, 2015 # ∆ § 455,000 454,968 U.S. Treasury Bills 0.01%, October 15, 2015 ∆ § 525,000 524,969 U.S. Treasury Bills 0.01%, October 1, 2015 # § 770,000 769,965 U.S. Treasury Bills 0.01%, July 9, 2015 # ∆ § 2,300,000 2,299,997 Total short-term investments (cost $35,334,696) Total investments (cost $396,683,982) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound ILS Israeli Shekel JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD/$ United States Dollar ZAR South African Rand Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the currentinterest rate at the close of the reporting period bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate oryield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income.The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only REGS Securities sold under Regulation S may not be offered, sold ordelivered within the United States except pursuant to an exemp- tion from, or in a transaction not subject to, the registrationrequirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $275,405,518. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. 18Putnam VT Diversified Income Fund § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $170,597,469 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 86.8% United Kingdom 0.9% Greece 1.9 Luxembourg 0.7 Russia 1.6 Brazil 0.6 Argentina 1.5 Mexico 0.5 Venezuela 1.3 Other 3.1 Canada 1.1 Total 100.0% FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $126,480,663) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/15/15 $1,304,670 $1,284,752 $19,918 British Pound Buy 9/16/15 995,943 966,880 29,063 Canadian Dollar Buy 7/15/15 80,531 134,308 (53,777) Chilean Peso Sell 7/15/15 408,133 422,149 14,016 Euro Sell 9/16/15 101,224 99,601 (1,623) Mexican Peso Buy 7/15/15 1,364,614 1,403,557 (38,943) New Zealand Dollar Sell 7/15/15 1,331,141 1,385,141 54,000 Norwegian Krone Buy 9/16/15 126,033 126,741 (708) Swedish Krona Sell 9/16/15 1,417,522 1,410,501 (7,021) Barclays Bank PLC Australian Dollar Buy 7/15/15 1,254,016 1,294,369 (40,353) British Pound Buy 9/16/15 53,550 24,092 29,458 Canadian Dollar Buy 7/15/15 38,904 47,039 (8,135) Euro Sell 9/16/15 2,134,412 2,123,221 (11,191) Japanese Yen Buy 8/19/15 51,468 52,339 (871) Mexican Peso Buy 7/15/15 1,350,814 1,397,586 (46,772) New Zealand Dollar Sell 7/15/15 3,281,080 3,549,945 268,865 Norwegian Krone Buy 9/16/15 1,331,875 1,336,769 (4,894) Singapore Dollar Sell 8/19/15 1,462,950 1,483,806 20,856 South Korean Won Sell 8/19/15 7,662 7,891 229 Swedish Krona Sell 9/16/15 2,919,799 2,887,613 (32,186) Swiss Franc Buy 9/16/15 392,299 388,334 3,965 Citibank, N.A. Australian Dollar Sell 7/15/15 177,714 176,885 (829) Brazilian Real Buy 7/2/15 151,748 154,032 (2,284) Brazilian Real Sell 7/2/15 151,748 143,156 (8,592) Brazilian Real Sell 10/2/15 146,850 149,115 2,265 British Pound Buy 9/16/15 576,334 567,898 8,436 Canadian Dollar Buy 7/15/15 117,674 165,880 (48,206) Putnam VT Diversified Income Fund 19 FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $126,480,663) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Chilean Peso Buy 7/15/15 $52,156 $54,671 $(2,515) Danish Krone Buy 9/16/15 30,642 30,622 20 Euro Buy 9/16/15 1,167,817 1,196,497 (28,680) Japanese Yen Sell 8/19/15 616,269 629,313 13,044 Mexican Peso Buy 7/15/15 1,241,171 1,284,232 (43,061) New Zealand Dollar Sell 7/15/15 879,530 960,944 81,414 Norwegian Krone Buy 9/16/15 713,651 716,906 (3,255) Philippine Peso Buy 8/19/15 695,929 702,826 (6,897) Swedish Krona Sell 9/16/15 729,512 716,489 (13,023) Swiss Franc Buy 9/16/15 1,307,126 1,294,143 12,983 Credit Suisse International Australian Dollar Buy 7/15/15 1,374,522 1,429,775 (55,253) British Pound Buy 9/16/15 1,638,232 1,609,229 29,003 Canadian Dollar Buy 7/15/15 54,754 144,172 (89,418) Euro Buy 9/16/15 154,236 183,421 (29,185) Indian Rupee Buy 8/19/15 1,286,938 1,269,632 17,306 Japanese Yen Sell 8/19/15 54 55 1 New Zealand Dollar Sell 7/15/15 1,196,172 1,277,986 81,814 Norwegian Krone Buy 9/16/15 903,993 909,237 (5,244) Singapore Dollar Sell 8/19/15 1,446,702 1,467,315 20,613 Swedish Krona Sell 9/16/15 3,969,762 3,954,844 (14,918) Swiss Franc Buy 9/16/15 672,711 665,826 6,885 Deutsche Bank AG Australian Dollar Sell 7/15/15 93,059 65,589 (27,470) British Pound Buy 9/16/15 695,998 669,232 26,766 Canadian Dollar Sell 7/15/15 766,162 683,217 (82,945) Euro Sell 9/16/15 1,235,225 1,215,123 (20,102) New Zealand Dollar Buy 7/15/15 196,090 304,439 (108,349) Norwegian Krone Sell 9/16/15 514,600 517,227 2,627 Polish Zloty Sell 9/16/15 705,138 716,956 11,818 Swedish Krona Sell 9/16/15 12,420 12,193 (227) Turkish Lira Sell 9/16/15 29,097 28,919 (178) Goldman Sachs International Australian Dollar Buy 7/15/15 651,025 640,081 10,944 British Pound Buy 9/16/15 757,557 735,289 22,268 Canadian Dollar Sell 7/15/15 1,415,850 1,377,913 (37,937) Euro Sell 9/16/15 1,202,971 1,181,318 (21,653) Japanese Yen Buy 8/19/15 3,938 4,022 (84) New Zealand Dollar Buy 7/15/15 1,338,586 1,463,226 (124,640) New Zealand Dollar Sell 7/15/15 1,408,778 1,447,656 38,878 Norwegian Krone Sell 9/16/15 631,746 635,134 3,388 South African Rand Buy 7/15/15 16,804 16,645 159 Swedish Krona Sell 9/16/15 171,154 168,169 (2,985) HSBC Bank USA, National Association Australian Dollar Sell 7/15/15 108,710 106,868 (1,842) British Pound Buy 9/16/15 734,472 712,817 21,655 Canadian Dollar Sell 7/15/15 1,324,112 1,306,985 (17,127) Euro Sell 9/16/15 2,348,244 2,270,762 (77,482) Japanese Yen Sell 8/19/15 1,754,858 1,749,153 (5,705) New Zealand Dollar Buy 7/15/15 637,954 697,054 (59,100) Swedish Krona Sell 9/16/15 302,799 297,415 (5,384) 20Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $126,480,663) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/15/15 $984,169 $971,840 $12,329 British Pound Buy 9/16/15 108,514 78,074 30,440 Canadian Dollar Sell 7/15/15 709,005 638,805 (70,200) Euro Sell 9/16/15 1,882,524 1,852,985 (29,539) Indian Rupee Buy 8/19/15 154,947 153,275 1,672 Japanese Yen Sell 8/19/15 167,757 166,647 (1,110) Mexican Peso Buy 7/15/15 1,333,003 1,378,817 (45,814) New Zealand Dollar Sell 7/15/15 2,345,234 2,499,594 154,360 Norwegian Krone Buy 9/16/15 1,818,974 1,827,949 (8,975) Philippine Peso Buy 8/19/15 695,929 700,557 (4,628) Singapore Dollar Sell 8/19/15 1,451,450 1,462,904 11,454 South African Rand Buy 7/15/15 359,532 360,274 (742) South Korean Won Sell 8/19/15 55,745 57,352 1,607 Swedish Krona Sell 9/16/15 2,532,788 2,511,835 (20,953) Swiss Franc Buy 9/16/15 99,550 98,530 1,020 Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/15/15 1,780,371 1,815,733 (35,362) British Pound Buy 9/16/15 411,600 379,342 32,258 Canadian Dollar Buy 7/15/15 2,055,772 2,104,733 (48,961) Canadian Dollar Sell 7/15/15 2,093,876 2,066,481 (27,395) Euro Sell 9/16/15 3,038,288 3,010,846 (27,442) Japanese Yen Sell 8/19/15 1,357,819 1,394,750 36,931 New Zealand Dollar Sell 7/15/15 1,941,817 2,063,040 121,223 Norwegian Krone Buy 9/16/15 881,789 883,539 (1,750) Singapore Dollar Sell 8/19/15 1,123,069 1,112,856 (10,213) Swedish Krona Sell 9/16/15 2,089,137 2,068,577 (20,560) State Street Bank and Trust Co. Australian Dollar Buy 7/15/15 1,111,306 1,117,953 (6,647) Brazilian Real Buy 7/2/15 1,406,195 1,399,712 6,483 Brazilian Real Sell 7/2/15 1,406,195 1,427,825 21,630 Brazilian Real Buy 10/2/15 1,360,807 1,382,888 (22,081) British Pound Sell 9/16/15 144,005 139,778 (4,227) Canadian Dollar Sell 7/15/15 932,426 877,650 (54,776) Chilean Peso Buy 7/15/15 1,397,057 1,414,889 (17,832) Euro Sell 9/16/15 669,062 657,941 (11,121) Hungarian Forint Buy 9/16/15 1,359,406 1,375,039 (15,633) Japanese Yen Sell 8/19/15 861,680 888,228 26,548 New Zealand Dollar Sell 7/15/15 1,225,277 1,261,150 35,873 Norwegian Krone Buy 9/16/15 13,432 13,532 (100) Singapore Dollar Sell 8/19/15 3,023,761 3,030,293 6,532 Swedish Krona Sell 9/16/15 452,556 460,622 8,066 Swiss Franc Buy 9/16/15 1,828,689 1,810,164 18,525 Turkish Lira Sell 9/16/15 129,678 128,868 (810) UBS AG Australian Dollar Buy 7/15/15 1,804,735 1,830,380 (25,645) British Pound Buy 9/16/15 473,316 459,337 13,979 Canadian Dollar Sell 7/15/15 1,038,572 982,840 (55,732) Chilean Peso Buy 7/15/15 1,716 1,788 (72) Euro Sell 9/16/15 2,494,445 2,488,699 (5,746) Israeli Shekel Buy 7/15/15 1,443,290 1,426,715 16,575 Israeli Shekel Sell 7/15/15 1,452,961 1,413,451 (39,510) Japanese Yen Buy 8/19/15 747,358 763,265 (15,907) Putnam VT Diversified Income Fund 21 FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $126,480,663) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. New Zealand Dollar Buy 7/15/15 $529,518 $655,373 $(125,855) Norwegian Krone Buy 9/16/15 19,149 19,229 (80) Swedish Krona Buy 9/16/15 13,109 12,856 253 WestPac Banking Corp. Australian Dollar Sell 7/15/15 144,791 112,557 (32,234) Canadian Dollar Sell 7/15/15 713,248 703,636 (9,612) Euro Sell 9/16/15 2,398,131 2,359,619 (38,512) New Zealand Dollar Buy 7/15/15 1,372,363 1,499,914 (127,551) Total FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/15 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Euro-Bund 10 yr (Long) 80 $13,556,571 Sep-15 $88,318 U.S. Treasury Bond 30 yr (Short) 12 1,810,125 Sep-15 (2,461) U.S. Treasury Bond Ultra 30 yr (Long) 22 3,389,375 Sep-15 (99,096) U.S. Treasury Note 10 yr (Short) 141 17,790,234 Sep-15 123,977 Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/15 (premiums $4,739,301) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.281)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.281 $16,840,900 $674 1.798/3 month USD-LIBOR-BBA/ Dec-17 Dec-15/1.798 84,204,500 49,681 1.278/3 month USD-LIBOR-BBA/ Dec-17 Dec-15/1.278 21,051,125 62,311 (2.3825)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.3825 17,008,900 73,478 2.955/3 month USD-LIBOR-BBA/ Sep-25 Sep-15/2.955 37,473,000 131,156 1.66/3 month USD-LIBOR-BBA/ Jul-20 Jul-15/1.66 18,945,200 144,552 (2.541)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.541 16,840,900 170,093 (2.604)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.604 16,840,900 259,855 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/ May-18 May-16/2.587 34,590,200 32,515 2.387/3 month USD-LIBOR-BBA/ May-18 May-16/2.387 34,590,200 47,734 (2.468)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.468 16,840,900 97,172 (2.583)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.583 16,881,600 263,015 WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/15 (premiums $4,739,301) (Unaudited) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.5675/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.5675 $16,881,600 $95,719 (2.5675)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.5675 16,881,600 247,147 (2.60)/3 month USD-LIBOR-BBA/ Aug-25 Aug-15/2.60 16,881,600 292,558 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 3,749,700 582,231 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/1.885 3,603,400 10,990 2.58625/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.58625 69,180,400 67,105 2.6025/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.6025 16,881,600 93,186 (2.6025)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.6025 16,881,600 288,844 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/ Sep-17 Sep-15/0.83 43,170,500 20,722 (0.905)/3 month USD-LIBOR-BBA/ Sep-17 Sep-15/0.905 43,170,500 37,991 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 8,886,000 1,202,009 Total 22 Putnam VT Diversified Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/15 Expiration Contract (premiums $596,719) (Unaudited) date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Jul-15/$102.64 $36,000,000 $36 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/97.13 34,000,000 120,360 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/96.13 17,000,000 35,037 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-15/99.86 9,000,000 51,498 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-15/102.48 18,000,000 138,978 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. (2.594)/3 month USD-LIBOR-BBA/Jul-25 (Purchased) Jul-15/2.594 $33,763,200 $(151,934) $25,660 2.454/3 month USD-LIBOR-BBA/Jul-25 (Written) Jul-15/2.454 16,881,600 149,824 (28,192) JPMorgan Chase Bank N.A. (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 4,684,125 (124,635) 34,100 (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 4,684,125 (131,156) 12,600 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 8,512,300 (56,283) (37,880) 2.2325/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.2325 16,840,900 (92,625) (44,797) 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 4,684,125 (114,775) (49,324) 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 4,684,125 (119,019) (60,894) 2.3675/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.3675 16,840,900 (166,725) (62,985) 1.963/3 month USD-LIBOR-BBA/Jul-25 (Purchased) Jul-15/1.963 17,824,500 (78,428) (78,428) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 17,024,600 (119,598) (81,548) 2.079/3 month USD-LIBOR-BBA/Jul-25 (Purchased) Jul-15/2.079 17,824,500 (131,901) (131,899) (2.195)/3 month USD-LIBOR-BBA/Jul-25 (Written) Jul-15/2.195 17,824,500 207,655 207,655 (2.5025)/3 month USD-LIBOR-BBA/Aug-25 (Written) Aug-15/2.5025 16,840,900 259,350 62,817 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 34,049,200 108,957 50,597 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 20,516,500 135,922 42,592 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 20,516,500 131,156 26,959 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 17,024,600 52,129 23,324 (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 20,516,500 118,120 21,747 (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 20,516,500 116,944 5,950 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/15 (proceeds receivable $1,030,938) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, July1,2045 $1,000,000 7/14/15 $1,030,391 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG BRL 23,054,400 $— 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% $(71,482) ILS 1,070,000 — 6/26/25 2.39% 3 month TELBOR03 725 ILS 1,070,000 — 6/29/25 2.404% 3 month TELBOR03 465 ILS 3,210,000 — 7/1/25 2.4517% 3 month TELBOR03 (2,114) ILS 4,280,000 — 7/2/25 2.45625% 3 month TELBOR03 3,179 PLN 10,159,000 — 3/17/24 4.1072% 6 month PLN-WIBOR- (268,023) WIBO Putnam VT Diversified Income Fund23 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. PLN 5,065,000 $— 3/18/24 4.12875% 6 month PLN-WIBOR- $(135,876) WIBO PLN 4,320,000 — 3/27/24 4.045% 6 month PLN-WIBOR- (110,853) WIBO PLN 1,150,000 — 6/26/25 6 month PLN-WIBOR-WIBO 2.89% (2,428) PLN 1,150,000 — 6/29/25 6 month PLN-WIBOR-WIBO 2.88% (2,734) PLN 3,450,000 — 6/30/25 6 month PLN-WIBOR-WIBO 2.87% (9,020) PLN 3,450,000 — 7/1/25 6 month PLN-WIBOR-WIBO 3.0266% 3,349 PLN 3,450,000 — 7/2/25 6 month PLN-WIBOR-WIBO 3.00% 1,191 ZAR 19,118,000 — 1/26/25 3 month ZAR-JIBAR-SAFEX 7.09% (119,643) ZAR 12,745,000 — 1/23/25 3 month ZAR-JIBAR-SAFEX 7.08% (80,188) Goldman Sachs International KRW 1,442,000,000 — 11/6/19 3 month KRW-CD-KSDA-BLOOMBERG 2.17% 13,191 JPMorgan Chase Bank N.A. BRL 23,286,507 — 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% (133,019) BRL 10,063,108 — 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% (1,877) PLN 492,000 — 3/12/25 6 month PLN-WIBOR-WIBO 2.4199% (5,743) ZAR 13,223,000 — 1/22/25 3 month ZAR-JIBAR-SAFEX 7.14% (78,705) ZAR 39,669,000 — 1/23/25 3 month ZAR-JIBAR-SAFEX 7.0633% (253,284) ZAR 81,000 — 3/10/25 7.9101% 3 month ZAR-JIBAR- 163 SAFEX Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $14,349,000 E $(116) 12/16/18 2.3795% 3 month $(348,552) USD-LIBOR-BBA 4,783,000 E (39) 12/16/18 2.337% 3 month (110,196) USD-LIBOR-BBA 8,639,000 E (70) 12/16/18 2.0025% 3 month (113,906) USD-LIBOR-BBA 18,855,000 E (10,438) 12/16/18 1.9525% 3 month (231,136) USD-LIBOR-BBA 9,705,000 E (78) 12/16/18 1.813% 3 month (73,788) USD-LIBOR-BBA 47,104,000 210,825 6/17/20 1.80% 3 month 96,407 USD-LIBOR-BBA 19,120,000 E (154) 12/16/18 3 month USD-LIBOR-BBA 1.41% (81,911) 12,308,800 E 52,094 4/20/19 3 month USD-LIBOR-BBA 1.85% (6,214) 3,081,500 E (104,085) 4/20/27 2.415% 3 month 33,061 USD-LIBOR-BBA 18,409,000 (132,788) 7/1/25 2.2125% 3 month 254,335 USD-LIBOR-BBA 18,409,000 (81,243) 7/1/25 2.325% 3 month 116,967 USD-LIBOR-BBA 18,409,000 213,301 7/1/25 3 month USD-LIBOR-BBA 2.10% (362,735) 9,486,700 E (78,897) 9/16/25 3 month USD-LIBOR-BBA 2.60% (964) 107,814,000 E 277,552 9/16/20 2.00% 3 month (367,176) USD-LIBOR-BBA 8,172,000 (108) 6/30/25 3 month USD-LIBOR-BBA 2.54249% 75,522 277,936,000 E 313,187 9/16/17 1.25% 3 month (789,386) USD-LIBOR-BBA 8,892,800 E (359,741) 9/16/45 3 month USD-LIBOR-BBA 3.10% (83,229) 88,985,000 78,788 6/18/17 0.955% 3 month (50,657) USD-LIBOR-BBA 24 Putnam VT Diversified Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $43,938,000 $(165) 6/30/17 0.93813% 3 month $(39,675) USD-LIBOR-BBA 8,172,136 (108) 6/30/25 3 month USD-LIBOR-BBA 2.54563% 77,870 43,938,000 (165) 6/30/17 0.93999% 3 month (41,303) USD-LIBOR-BBA 6,476,000 (85) 7/2/25 2.46033% 3 month (8,517) USD-LIBOR-BBA AUD 1,721,000 (17) 3/23/25 6 month AUD-BBR-BBSW 2.765% (62,977) AUD 2,272,000 (23) 3/30/25 2.77% 6 month AUD-BBR- 82,384 BBSW AUD 1,718,000 (18) 5/19/25 6 month AUD-BBR-BBSW 3.1575% (20,065) AUD 1,095,000 (11) 5/22/25 3.215% 6 month AUD-BBR- 8,664 BBSW AUD 1,338,000 (13) 6/1/25 3.045% 6 month AUD-BBR- 26,366 BBSW AUD 1,250,000 (13) 6/5/25 3.325% 6 month AUD-BBR- 1,252 BBSW AUD 1,372,000 (14) 6/11/25 3.385% 6 month AUD-BBR- (3,752) BBSW AUD 2,634,000 (27) 6/16/25 3.373% 6 month AUD-BBR- (4,653) BBSW AUD 1,317,000 (13) 6/19/25 3.26% 6 month AUD-BBR- 7,765 BBSW AUD 1,366,000 (14) 7/1/25 3.305% 6 month AUD-BBR- 4,167 BBSW CAD 1,923,000 (20) 3/20/25 1.7775% 3 month CAD-BA- 46,995 CDOR CAD 9,359,000 (99) 3/26/25 3 month CAD-BA-CDOR 1.865% (170,475) CAD 1,161,000 (12) 4/1/25 3 month CAD-BA-CDOR 1.77% (29,756) CAD 1,452,000 (15) 4/8/25 1.83% 3 month CAD-BA- 31,134 CDOR CAD 19,544,000 (58) 6/17/17 0.92% 3 month CAD-BA- (3,323) CDOR CAD 22,247,000 (166) 6/17/20 3 month CAD-BA-CDOR 1.24% (83,611) CAD 851,000 (9) 4/17/25 1.89% 3 month CAD-BA- 14,785 CDOR CAD 3,404,000 (36) 4/17/25 1.91875% 3 month CAD-BA- 51,814 CDOR CAD 3,022,000 (33) 4/17/25 1.89375% 3 month CAD-BA- 51,654 CDOR CAD 7,609,000 (89) 6/17/25 2.253% 3 month CAD-BA- (50,762) CDOR CAD 1,255,000 (14) 5/19/25 3 month CAD-BA-CDOR 2.195% 4,723 CAD 3,639,000 (39) 5/21/25 3 month CAD-BA-CDOR 2.1875% 11,375 CAD 1,375,000 (15) 6/9/25 2.3075% 3 month CAD-BA- (15,332) CDOR CAD 1,448,000 (16) 5/26/25 2.1925% 3 month CAD-BA- (4,725) CDOR CAD 1,189,000 (13) 5/28/25 2.093% 3 month CAD-BA- 5,061 CDOR CAD 1,407,000 (15) 6/1/25 2.03% 3 month CAD-BA- 12,924 CDOR CAD 1,421,000 (15) 6/12/25 2.28625% 3 month CAD-BA- (13,368) CDOR CAD 1,427,000 (15) 6/15/25 2.21375% 3 month CAD-BA- (5,456) CDOR CAD 1,277,000 (14) 6/24/25 3 month CAD-BA-CDOR 2.247% 7,460 Putnam VT Diversified Income Fund 25 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CAD 2,258,000 $(24) 6/29/25 3 month CAD-BA-CDOR 2.255% $13,946 CAD 1,380,000 (15) 6/29/25 3 month CAD-BA-CDOR 2.27% 10,068 CHF 1,137,000 (15) 3/20/25 6 month CHF-LIBOR-BBA 0.1775% (20,627) CHF 770,000 (10) 3/23/25 6 month CHF-LIBOR-BBA 0.1675% (15,007) CHF 583,000 (8) 3/26/25 6 month CHF-LIBOR-BBA 0.1525% (12,387) CHF 3,312,000 (45) 4/2/25 6 month CHF-LIBOR-BBA 0.182% (60,786) CHF 1,235,000 (17) 4/10/25 0.16875% 6 month 24,962 CHF-LIBOR-BBA CHF 13,110,000 (52) 5/5/17 6 month CHF-LIBOR-BBA 0.60875% (46,394) CHF 2,590,000 (36) 5/5/25 6 month CHF-LIBOR-BBA 0.22% (42,188) CHF 2,590,000 (37) 5/19/25 0.29% 6 month 24,827 CHF-LIBOR-BBA CHF 13,110,000 (54) 5/19/17 0.63% 6 month 39,122 CHF-LIBOR-BBA CHF 1,326,000 (19) 5/26/25 0.28% 6 month 14,721 CHF-LIBOR-BBA CHF 1,288,000 (18) 5/26/25 0.2725% 6 month 15,337 CHF-LIBOR-BBA CHF 640,000 (9) 5/28/25 6 month CHF-LIBOR-BBA 0.2425% (9,745) CHF 742,000 (10) 6/2/25 6 month CHF-LIBOR-BBA 0.2475% (11,097) CHF 727,000 (10) 6/11/25 6 month CHF-LIBOR-BBA 0.46% 5,300 CHF 669,000 (10) 6/17/25 0.40% 6 month (371) CHF-LIBOR-BBA CHF 629,000 (9) 6/24/25 6 month CHF-LIBOR-BBA 0.45% 3,505 CHF 729,000 (10) 6/26/25 6 month CHF-LIBOR-BBA 0.39% (748) CHF 629,000 (9) 7/2/25 0.40875% 6 month (426) CHF-LIBOR-BBA EUR 1,977,000 E 7,620 9/16/45 6 month EUR-EURIBOR-Telerate 1.75% 27,370 EUR 1,728,000 E 2,639 9/16/17 0.25% 6 month (1,188) EUR-EURIBOR-Telerate EUR 22,872,000 E 208,121 9/16/20 6 month EUR-EURIBOR-Telerate 0.50% 137,974 EUR 15,678,000 E (30,610) 9/16/25 1.25% 6 month (110,417) EUR-EURIBOR-Telerate EUR 9,209,000 E (4,679) 9/16/35 1.75% 6 month (152,816) EUR-EURIBOR-Telerate GBP 3,000 E 342 9/16/45 2.75% 6 month (63) GBP-LIBOR-BBA GBP 7,000 E 120 9/16/20 2.00% 6 month 4 GBP-LIBOR-BBA GBP 1,988,000 E 19,525 9/16/25 2.25% 6 month 2,751 GBP-LIBOR-BBA JPY 33,102,000 (11) 3/24/44 6 month JPY-LIBOR-BBA 1.80% 23,391 JPY 64,818,000 (22) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% 45,301 JPY 1,817,500,000 (71) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% 66,411 JPY 397,700,000 (69) 3/14/44 1.795% 6 month (278,514) JPY-LIBOR-BBA JPY 32,090,000 (6) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% 22,764 JPY 37,000,000 (11) 11/7/44 6 month JPY-LIBOR-BBA 1.5025% 2,300 JPY 219,000,000 (66) 11/7/44 6 month JPY-LIBOR-BBA 1.495% 10,185 JPY 1,143,000,000 (81) 11/7/19 0.2475% 6 month (1,341) JPY-LIBOR-BBA JPY 674,500,000 (48) 11/7/19 0.25% 6 month (1,407) JPY-LIBOR-BBA JPY 11,690,000 (4) 11/7/44 6 month JPY-LIBOR-BBA 1.4975% 605 26 Putnam VT Diversified Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 36,112,000 $(4) 5/1/25 0.51% 6 month $3,133 JPY-LIBOR-BBA JPY 1,165,852,000 (70) 5/20/25 0.583% 6 month 38,250 JPY-LIBOR-BBA JPY 932,896,000 (55) 5/26/25 6 month JPY-LIBOR-BBA 0.595% (23,543) JPY 339,074,000 (37) 5/26/25 0.614% 6 month 3,305 JPY-LIBOR-BBA JPY 284,877,000 (16) 6/4/25 6 month JPY-LIBOR-BBA 0.619% (2,235) JPY 281,503,000 (30) 6/8/25 0.6725% 6 month (9,625) JPY-LIBOR-BBA JPY 307,534,000 (32) 6/10/25 0.674% 6 month (10,769) JPY-LIBOR-BBA JPY 306,324,000 (33) 6/12/25 0.6775% 6 month (11,432) JPY-LIBOR-BBA JPY 869,439,000 (51) 6/17/25 6 month JPY-LIBOR-BBA 0.689% 39,194 JPY 264,881,000 (15) 6/25/25 0.622% 6 month 2,929 JPY-LIBOR-BBA JPY 932,895,000 (55) 7/2/25 6 month JPY-LIBOR-BBA 0.6325% (1,163) NOK 5,905,000 (10) 6/25/25 2.3775% 6 month NOK-NIBOR- 653 NIBR NOK 5,635,000 (9) 6/29/25 6 month NOK-NIBOR-NIBR 2.37% (1,244) NOK 5,668,000 (9) 7/2/25 6 month NOK-NIBOR-NIBR 2.375% (929) NZD 4,325,000 (44) 4/23/25 3 month NZD-BBR-FRA 3.7275% (39,280) NZD 1,648,000 (16) 4/8/25 3 month NZD-BBR-FRA 3.675% (19,572) NZD 9,823,000 (99) 4/9/25 3.675% 3 month 116,459 NZD-BBR-FRA NZD 1,492,000 (15) 4/10/25 3.7275% 3 month 13,242 NZD-BBR-FRA NZD 4,380,000 (44) 4/22/25 3 month NZD-BBR-FRA 3.705% (45,306) NZD 1,115,000 (11) 5/22/25 3 month NZD-BBR-FRA 4.0075% 7,240 NZD 3,501,000 (34) 5/25/25 3.985% 3 month (18,015) NZD-BBR-FRA NZD 1,098,000 (10) 6/12/25 4.1425% 3 month (15,362) NZD-BBR-FRA NZD 920,000 (8) 6/26/25 3 month NZD-BBR-FRA 3.975% 3,925 NZD 1,144,000 (10) 7/2/25 3.9025% 3 month (172) NZD-BBR-FRA NZD 898,000 (9) 5/29/25 3 month NZD-BBR-FRA 3.99% 4,823 NZD 886,000 (8) 6/16/25 3 month NZD-BBR-FRA 4.045% 7,429 NZD 1,392,000 (13) 6/17/25 3 month NZD-BBR-FRA 4.025% 10,087 NZD 2,292,000 (21) 6/17/25 3 month NZD-BBR-FRA 4.02% 15,961 NZD 1,219,000 (11) 6/22/25 3 month NZD-BBR-FRA 3.895% (183) NZD 882,000 (8) 6/25/25 3.955% 3 month (2,787) NZD-BBR-FRA NZD 970,000 (9) 7/2/25 3.905% 3 month (283) NZD-BBR-FRA NZD 2,287,000 (21) 7/2/25 3.9525% 3 month (6,800) NZD-BBR-FRA SEK 11,498,000 (18) 5/19/25 3 month SEK-STIBOR-SIDE 1.3225% (33,402) SEK 17,580,000 (29) 6/23/25 1.5525% 3 month SEK-STIBOR- 10,757 SIDE Total E Extended effective date. Putnam VT Diversified Income Fund 27 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $325,670 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $365 30 year Fannie Mae pools 884,340 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 465 30 year Fannie Mae pools 626,289 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 702 30 year Fannie Mae pools 579,683 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 831 30 year Fannie Mae pools 2,004,107 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 741 30 year Fannie Mae pools 1,747,297 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (7,156) 30 year Fannie Mae pools 225,075 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 416 30 year Fannie Mae pools 356,947 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 512 30 year Fannie Mae pools 2,498,632 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,583 30 year Fannie Mae pools 534,412 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 259 30 year Fannie Mae pools 1,524,168 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (6,242) 30 year Fannie Mae pools 1,907,884 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,736 30 year Fannie Mae pools 580,387 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 1,073 30 year Fannie Mae pools 73,757 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 159 30 year Fannie Mae pools 243,081 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 349 30 year Fannie Mae pools 286,970 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 322 30 year Ginnie Mae II pools 1,784,737 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,559 30 year Fannie Mae pools 1,188,854 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,869) 30 year Fannie Mae pools 1,292,047 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 2,389 30 year Fannie Mae pools 255,526 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 287 30 year Fannie Mae pools 1,973,813 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 1,390 30 year Fannie Mae pools 8,174,453 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 11,722 30 year Fannie Mae pools 1,693,002 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,428 30 year Fannie Mae pools 285,349 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 320 30 year Fannie Mae pools 925,238 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,038 30 year Fannie Mae pools 670,905 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 753 30 year Fannie Mae pools 3,639,973 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (14,907) 30 year Fannie Mae pools 708,240 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% (3,490) 30 year Fannie Mae pools 540,946 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 96 30 year Fannie Mae pools 28Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $270,507 $— 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% $48 30 year Fannie Mae pools 270,507 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 48 30 year Fannie Mae pools 542,849 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 97 30 year Fannie Mae pools 1,409,900 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 251 30 year Fannie Mae pools 542,849 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 97 30 year Fannie Mae pools 310,384 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 115 30 year Fannie Mae pools 838,579 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 884 30 year Ginnie Mae II pools 504,614 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 532 30 year Ginnie Mae II pools 534,350 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 766 30 year Fannie Mae pools 640,266 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 675 30 year Ginnie Mae II pools 1,156,142 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,735) 30 year Fannie Mae pools 828,610 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 1,785 30 year Fannie Mae pools 118,865 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 256 30 year Fannie Mae pools 1,083,864 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 193 30 year Fannie Mae pools 291,928 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,196) 30 year Fannie Mae pools 1,689,075 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 2,973 30 year Fannie Mae pools 425,124 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 610 30 year Fannie Mae pools 1,595,927 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (6,536) 30 year Fannie Mae pools 3,063,108 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (1,133) 30 year Fannie Mae pools 762,200 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 1,510 30 year Fannie Mae pools Citibank, N.A. 1,086,191 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,558 30 year Fannie Mae pools 2,498,632 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,583 30 year Fannie Mae pools 1,699,784 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,437 30 year Fannie Mae pools Credit Suisse International 713,895 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,024 30 year Fannie Mae pools 757,539 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (3,102) 30 year Fannie Mae pools 1,166,211 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 1,229 30 year Ginnie Mae II pools 1,188,992 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 2,093 30 year Fannie Mae pools 1,309,997 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 2,306 30 year Fannie Mae pools Putnam VT Diversified Income Fund 29 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International cont. $1,140,214 $— 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $1,202 30 year Ginnie Mae II pools 2,174,772 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,292 30 year Ginnie Mae II pools 1,586,028 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 4,628 30 year Fannie Mae pools 836,300 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 2,440 30 year Fannie Mae pools 418,570 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 1,221 30 year Fannie Mae pools 3,423,366 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 9,990 30 year Fannie Mae pools 753,755 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 1,493 30 year Fannie Mae pools 1,448,391 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 2,869 30 year Fannie Mae pools 994,449 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 1,970 30 year Fannie Mae pools 1,450,502 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 2,873 30 year Fannie Mae pools Deutsche Bank AG 757,539 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (3,102) 30 year Fannie Mae pools Goldman Sachs International 981,388 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 476 30 year Fannie Mae pools 343,716 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 740 30 year Fannie Mae pools 2,194,981 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 1,153 30 year Fannie Mae pools 2,194,981 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 1,153 30 year Fannie Mae pools 530,553 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,173) 30 year Fannie Mae pools 199,302 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (816) 30 year Fannie Mae pools 143,525 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 70 30 year Fannie Mae pools 1,472,933 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 86 30 year Fannie Mae pools 376,500 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 183 30 year Fannie Mae pools 752,930 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 365 30 year Fannie Mae pools 370,436 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,517) 30 year Fannie Mae pools 726,824 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,977) 30 year Fannie Mae pools 444,469 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,820) 30 year Fannie Mae pools 34,089 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (140) 30 year Fannie Mae pools 90,836 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (372) 30 year Fannie Mae pools 24,379 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 53 30 year Fannie Mae pools 466,162 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 1,004 30 year Fannie Mae pools 30 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $2,858,118 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $1,502 30 year Fannie Mae pools 384,493 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 187 30 year Fannie Mae pools 2,470,657 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 1,298 30 year Fannie Mae pools 379,777 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 140 30 year Fannie Mae pools 1,739,048 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 3,061 30 year Fannie Mae pools 2,535,036 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 5,022 30 year Fannie Mae pools 3,144,000 — 2/24/25 (2.01%) USA Non Revised 7,363 Consumer Price Index-Urban (CPI-U) 1,725,551 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 5,035 30 year Fannie Mae pools 1,377,583 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 4,020 30 year Fannie Mae pools 845,545 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 2,467 30 year Fannie Mae pools 699,000 — 3/12/25 (1.925%) USA Non Revised 8,444 Consumer Price Index-Urban (CPI-U) GBP 1,821,000 — 2/20/25 (2.895%) GBP Non-revised UK Retail (59,485) Price Index GBP 405,000 — 3/10/25 (2.8675%) GBP Non-revised UK Retail (18,155) Price Index JPMorgan Chase Bank N.A. $3,503,604 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 1,295 30 year Fannie Mae pools 2,659,948 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 983 30 year Fannie Mae pools 552,506 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 204 30 year Fannie Mae pools 1,739,048 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 3,061 30 year Fannie Mae pools EUR 5,102,000 — 5/25/20 (1.115%) Eurostat Eurozone HICP 41,869 excluding tobacco EUR 5,023,000 — 5/25/25 1.445% Eurostat Eurozone HICP (58,640) excluding tobacco Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $5,468 $80,000 5/11/63 300 bp $4,956 CMBX NA BBB– Index BBB–/P 10,546 175,000 5/11/63 300 bp 9,426 CMBX NA BBB– Index BBB–/P 21,545 349,000 5/11/63 300 bp 19,312 CMBX NA BBB– Index BBB–/P 20,577 361,000 5/11/63 300 bp 18,267 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 35,810 323,000 5/11/63 300 bp 33,736 CMBX NA BBB– Index — (178) 17,000 1/17/47 (300 bp) 291 Credit Suisse International CMBX NA BBB– Index BBB–/P 32 14,000 5/11/63 300 bp (58) CMBX NA BBB– Index BBB–/P 88 15,000 5/11/63 300 bp (8) Putnam VT Diversified Income Fund 31 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– Index BBB–/P $96 $21,000 5/11/63 300 bp $(39) CMBX NA BBB– Index BBB–/P 127 39,000 5/11/63 300 bp (122) CMBX NA BBB– Index BBB–/P 89 39,000 5/11/63 300 bp (160) CMBX NA BBB– Index BBB–/P 62 48,000 5/11/63 300 bp (245) CMBX NA BBB– Index BBB–/P (49) 75,000 5/11/63 300 bp (529) CMBX NA BBB– Index BBB–/P (345) 81,000 5/11/63 300 bp (864) CMBX NA BBB– Index BBB–/P (1,567) 100,000 5/11/63 300 bp (2,207) CMBX NA BBB– Index BBB–/P 1,797 102,000 5/11/63 300 bp 1,144 CMBX NA BBB– Index BBB–/P (1,391) 109,000 5/11/63 300 bp (2,089) CMBX NA BBB– Index BBB–/P (2,087) 125,000 5/11/63 300 bp (2,887) CMBX NA BBB– Index BBB–/P 2,947 154,000 5/11/63 300 bp 1,961 CMBX NA BBB– Index BBB–/P 3,111 268,000 5/11/63 300 bp 1,396 CMBX NA BBB– Index BBB–/P 23,720 298,000 5/11/63 300 bp 21,813 CMBX NA BBB– Index BBB–/P 25,423 349,000 5/11/63 300 bp 23,189 CMBX NA BBB– Index BBB–/P 41,918 371,000 5/11/63 300 bp 39,544 CMBX NA BBB– Index BBB–/P 5,900 384,000 5/11/63 300 bp 3,442 CMBX NA BBB– Index BBB–/P 30,800 386,000 5/11/63 300 bp 28,330 CMBX NA BBB– Index BBB–/P 30,042 388,000 5/11/63 300 bp 27,558 CMBX NA BBB– Index BBB–/P 25,590 389,000 5/11/63 300 bp 23,100 CMBX NA BBB– Index BBB–/P 11,988 394,000 5/11/63 300 bp 9,467 CMBX NA BBB– Index BBB–/P 32,648 426,000 5/11/63 300 bp 29,921 CMBX NA BBB– Index BBB–/P 33,609 819,000 5/11/63 300 bp 28,368 CMBX NA BBB– Index BBB–/P 99 4,000 1/17/47 300 bp (11) CMBX NA BBB– Index BBB–/P 247 14,000 1/17/47 300 bp (139) CMBX NA BBB– Index BBB–/P 512 21,000 1/17/47 300 bp (68) CMBX NA BBB– Index BBB–/P 733 31,000 1/17/47 300 bp (122) CMBX NA BBB– Index BBB–/P 1,568 40,000 1/17/47 300 bp 464 CMBX NA BBB– Index BBB–/P 574 65,000 1/17/47 300 bp (1,220) CMBX NA BBB– Index BBB–/P 843 79,000 1/17/47 300 bp (1,338) CMBX NA BBB– Index BBB–/P 1,087 80,000 1/17/47 300 bp (1,121) CMBX NA BBB– Index BBB–/P 320 100,000 1/17/47 300 bp (2,440) CMBX NA BBB– Index BBB–/P 320 100,000 1/17/47 300 bp (2,440) CMBX NA BBB– Index BBB–/P 696 109,000 1/17/47 300 bp (2,312) CMBX NA BBB– Index BBB–/P 542 109,000 1/17/47 300 bp (2,466) CMBX NA BBB– Index BBB–/P 2,409 119,000 1/17/47 300 bp (875) CMBX NA BBB– Index BBB–/P 453 181,000 1/17/47 300 bp (4,542) CMBX NA BBB– Index BBB–/P 583 182,000 1/17/47 300 bp (4,440) CMBX NA BBB– Index BBB–/P 390 182,000 1/17/47 300 bp (4,634) CMBX NA BBB– Index BBB–/P 325 182,000 1/17/47 300 bp (4,698) CMBX NA BBB– Index BBB–/P 563 197,000 1/17/47 300 bp (4,874) CMBX NA BBB– Index BBB–/P 633 197,000 1/17/47 300 bp (4,804) CMBX NA BBB– Index BBB–/P 357 201,000 1/17/47 300 bp (5,190) CMBX NA BBB– Index BBB–/P 1,581 202,000 1/17/47 300 bp (3,994) CMBX NA BBB– Index BBB–/P 1,438 202,000 1/17/47 300 bp (4,137) CMBX NA BBB– Index BBB–/P 1,309 306,000 1/17/47 300 bp (7,136) CMBX NA BBB– Index BBB–/P 2,100 420,000 1/17/47 300 bp (9,492) CMBX NA BBB– Index BBB–/P 2,100 420,000 1/17/47 300 bp (9,492) CMBX NA BBB– Index BBB–/P 5 543,000 1/17/47 300 bp (14,981) CMBX NA BBB– Index BBB–/P 2,260 634,000 1/17/47 300 bp (15,238) CMBX NA BB Index — (2,126) 407,000 5/11/63 (500 bp) 180 CMBX NA BB Index — (5,257) 301,000 5/11/63 (500 bp) (3,551) CMBX NA BB Index — 4,806 182,000 5/11/63 (500 bp) 5,837 32 Putnam VT Diversified Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont. CMBX NA BB Index — $2,799 $181,000 5/11/63 (500 bp) $3,825 CMBX NA BB Index — (1,241) 136,000 5/11/63 (500 bp) (470) CMBX NA BB Index — (1,037) 135,000 5/11/63 (500 bp) (272) CMBX NA BB Index — (1,293) 135,000 5/11/63 (500 bp) (528) CMBX NA BB Index — 1,820 91,000 5/11/63 (500 bp) 2,335 CMBX NA BB Index — (295) 81,000 5/11/63 (500 bp) 164 CMBX NA BB Index — 434 80,000 5/11/63 (500 bp) 887 CMBX NA BB Index — (546) 68,000 5/11/63 (500 bp) (104) CMBX NA BB Index — (428) 68,000 5/11/63 (500 bp) (5) CMBX NA BB Index — 239 16,000 5/11/63 (500 bp) 330 CMBX NA BB Index — (1,136) 117,000 1/17/47 (500 bp) 1,703 CMBX NA BB Index — (5,799) 299,000 5/11/63 (500 bp) (4,105) CMBX NA BBB– Index BBB–/P 259 6,000 5/11/63 300 bp 221 CMBX NA BBB– Index BBB–/P (639) 106,000 5/11/63 300 bp (1,317) CMBX NA BBB– Index BBB–/P (1,040) 109,000 5/11/63 300 bp (1,737) CMBX NA BBB– Index BBB–/P 1,341 182,000 5/11/63 300 bp 85 CMBX NA BBB– Index BBB–/P (1,741) 208,000 5/11/63 300 bp (3,072) CMBX NA BBB– Index BBB–/P 2,491 209,000 5/11/63 300 bp 1,153 CMBX NA BBB– Index BBB–/P 2,078 209,000 5/11/63 300 bp 740 CMBX NA BBB– Index BBB–/P (707) 212,000 5/11/63 300 bp (2,064) CMBX NA BBB– Index BBB–/P (709) 212,000 5/11/63 300 bp (2,065) CMBX NA BBB– Index BBB–/P (2,144) 214,000 5/11/63 300 bp (3,513) CMBX NA BBB– Index BBB–/P (2,013) 215,000 5/11/63 300 bp (3,389) CMBX NA BBB– Index BBB–/P 591 219,000 5/11/63 300 bp (811) CMBX NA BBB– Index BBB–/P (745) 220,000 5/11/63 300 bp (2,153) CMBX NA BBB– Index BBB–/P 10,529 220,000 5/11/63 300 bp 9,121 CMBX NA BBB– Index BBB–/P (4,462) 247,000 5/11/63 300 bp (6,043) CMBX NA BBB– Index BBB–/P 176 254,000 5/11/63 300 bp (1,449) CMBX NA BBB– Index BBB–/P 880 254,000 5/11/63 300 bp (746) CMBX NA BBB– Index BBB–/P 1,554 256,000 5/11/63 300 bp (85) CMBX NA BBB– Index BBB–/P 1,191 257,000 5/11/63 300 bp (454) CMBX NA BBB– Index BBB–/P 6,163 259,000 5/11/63 300 bp 4,505 CMBX NA BBB– Index BBB–/P 174 262,000 5/11/63 300 bp (1,502) CMBX NA BBB– Index BBB–/P (3,194) 318,000 5/11/63 300 bp (5,230) CMBX NA BBB– Index BBB–/P 1,482 320,000 5/11/63 300 bp (566) CMBX NA BBB– Index BBB–/P 609 459,000 5/11/63 300 bp (2,328) CMBX NA BBB– Index BBB–/P (9,506) 491,000 5/11/63 300 bp (12,648) CMBX NA BBB– Index BBB–/P (7,494) 497,000 5/11/63 300 bp (10,674) CMBX NA BBB– Index BBB–/P (6,149) 499,000 5/11/63 300 bp (9,343) CMBX NA BBB– Index BBB–/P 520 74,000 1/17/47 300 bp (1,523) CMBX NA BBB– Index BBB–/P 1,378 280,000 1/17/47 300 bp (6,350) Goldman Sachs International CMBX NA BBB– Index BBB–/P (59) 13,000 5/11/63 300 bp (143) CMBX NA BBB– Index BBB–/P 55 21,000 5/11/63 300 bp (80) CMBX NA BBB– Index BBB–/P (2,220) 321,000 5/11/63 300 bp (4,274) CMBX NA BBB– Index BBB–/P 458 46,000 1/17/47 300 bp (811) CMBX NA BBB– Index BBB–/P 360 101,000 1/17/47 300 bp (2,427) CMBX NA BBB– Index BBB–/P 360 101,000 1/17/47 300 bp (2,427) CMBX NA BBB– Index BBB–/P 934 120,000 1/17/47 300 bp (2,378) CMBX NA BBB– Index BBB–/P 902 211,000 1/17/47 300 bp (4,922) CMBX NA BBB– Index BBB–/P 752 211,000 1/17/47 300 bp (5,071) CMBX NA BBB– Index BBB–/P 752 211,000 1/17/47 300 bp (5,071) Putnam VT Diversified Income Fund 33 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– Index BBB–/P $2,738 $323,000 1/17/47 300 bp $(6,177) CMBX NA BBB– Index BBB–/P 1,271 324,000 1/17/47 300 bp (7,671) CMBX NA BBB– Index BBB–/P 393 364,000 1/17/47 300 bp (9,653) CMBX NA BB Index — (1,941) 183,000 5/11/63 (500 bp) (904) CMBX NA BB Index — (1,297) 135,000 5/11/63 (500 bp) (532) CMBX NA BB Index — 2,058 91,000 5/11/63 (500 bp) 2,573 CMBX NA BB Index — 707 42,000 5/11/63 (500 bp) 945 CMBX NA BB Index — 390 38,000 5/11/63 (500 bp) 605 CMBX NA BB Index — 46 38,000 5/11/63 (500 bp) 261 CMBX NA BB Index — (1,210) 117,000 1/17/47 (500 bp) 1,629 CMBX NA BB Index — (124) 62,000 1/17/47 (500 bp) 1,381 CMBX NA BBB– Index BBB–/P (83) 31,000 5/11/63 300 bp (281) CMBX NA BBB– Index BBB–/P (1,189) 109,000 5/11/63 300 bp (1,887) CMBX NA BBB– Index BBB–/P (1,671) 208,000 5/11/63 300 bp (3,002) CMBX NA BBB– Index BBB–/P (851) 212,000 5/11/63 300 bp (2,208) CMBX NA BBB– Index BBB–/P 1,271 213,000 5/11/63 300 bp (92) CMBX NA BBB– Index BBB–/P (1,993) 213,000 5/11/63 300 bp (3,356) CMBX NA BBB– Index BBB–/P (2,136) 213,000 5/11/63 300 bp (3,499) CMBX NA BBB– Index BBB–/P (2,136) 213,000 5/11/63 300 bp (3,499) CMBX NA BBB– Index BBB–/P 2,719 238,000 5/11/63 300 bp 1,196 CMBX NA BBB– Index BBB–/P (4,116) 247,000 5/11/63 300 bp (5,697) CMBX NA BBB– Index BBB–/P 5,449 182,000 1/17/47 300 bp 335 CMBX NA BBB– Index BBB–/P 3,203 416,000 1/17/47 300 bp (8,279) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2015. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. 34 Putnam VT Diversified Income Fund The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $13,839 Energy 15,360 — 1,038 Total common stocks — Convertible bonds and notes — 150,625 — Corporate bonds and notes — 88,823,173 8 Foreign government and agency bonds and notes — 21,264,327 — Mortgage-backed securities — 119,767,249 4,511,221 Preferred stocks 181,340 357,188 — Purchased options outstanding — 323,854 — Purchased swap options outstanding — 3,541,434 — Senior loans — 6,764,215 — U.S. government and agency mortgage obligations — 107,726,640 — U.S. treasury obligations — 137,583 — Short-term investments 22,823,051 12,511,597 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(743,956) $— Futures contracts 110,738 — — Written options outstanding — (345,909) — Written swap options outstanding — (4,270,738) — Forward premium swap option contracts — (61,946) — TBA sale commitments — (1,030,391) — Interest rate swap contracts — (4,225,053) — Total return swap contracts — (19,786) — Credit default contracts — (296,122) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Balance as of Accrued unrealized Net transfers in Balance as of Investments in December 31, discounts/ Realized appreciation/ and/or out of June 30, securities: premiums gain/(loss) (depreciation) # Purchases Sales Level 3 † Common stocks*: Consumer cyclicals $13,839 $— $— $— $— $— $— $13,839 Energy $1,038 — $1,038 Total common stocks — Corporate bonds and notes $8 — $8 Mortgage- backed securities $— 4,511,221 $4,511,221 Totals: $— $— $— $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $— related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Level 3 securities, which are fair valued, are not material to the fund. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 35 Statement of assets and liabilities 6/30/15 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $374,230,931) $366,460,691 Affiliated issuers (identified cost $22,453,051) (Note 5) 22,453,051 Cash 2,535,450 Foreign currency (cost $72) (Note 1) 72 Interest and other receivables 3,313,667 Receivable for shares of the fund sold 25,773 Receivable for investments sold 2,857,508 Receivable for sales of delayed delivery securities (Note 1) 1,947,488 Receivable for variation margin (Note 1) 561,255 Unrealized appreciation on forward premium swap option contracts (Note 1) 514,001 Unrealized appreciation on forward currency contracts (Note 1) 1,410,415 Unrealized appreciation on OTC swap contracts (Note 1) 570,736 Premium paid on OTC swap contracts (Note 1) 86,344 Total assets Liabilities Payable for investments purchased 3,843,096 Payable for purchases of delayed delivery securities (Note 1) 110,395,375 Payable for shares of the fund repurchased 1,019,060 Payable for compensation of Manager (Note 2) 123,568 Payable for custodian fees (Note 2) 38,346 Payable for investor servicing fees (Note 2) 32,723 Payable for Trustee compensation and expenses (Note 2) 139,594 Payable for administrative services (Note 2) 861 Payable for distribution fees (Note 2) 37,692 Payable for variation margin (Note 1) 468,384 Unrealized depreciation on OTC swap contracts (Note 1) 1,771,402 Premium received on OTC swap contracts (Note 1) 454,312 Unrealized depreciation on forward currency contracts (Note 1) 2,154,371 Unrealized depreciation on forward premium swap option contracts (Note 1) 575,947 Written options outstanding, at value (premiums $5,336,020) (Notes 1 and 3) 4,616,647 TBA sale commitments, at value (proceeds receivable $1,030,938) (Note 1) 1,030,391 Collateral on certain derivative contracts, at value (Note 1) 507,583 Other accrued expenses 121,581 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $370,344,889 Undistributed net investment income (Note 1) 2,666,303 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (86,260,553) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (11,345,121) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $94,972,508 Number of shares outstanding 14,961,352 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.35 Computation of net asset value Class IB Net assets $180,433,010 Number of shares outstanding 28,374,040 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.36 The accompanying notes are an integral part of these financial statements. 36 Putnam VT Diversified Income Fund Statement of operations Six months ended 6/30/15 (Unaudited) Investment income Interest (net of foreign tax of $434 ) (including interest income of $5,347 from investments in affiliated issuers) (Note 5) $7,910,352 Dividends 27,056 Total investment income Expenses Compensation of Manager (Note 2) 755,088 Investor servicing fees (Note 2) 99,255 Custodian fees (Note 2) 56,096 Trustee compensation and expenses (Note 2) 8,292 Distribution fees (Note 2) 228,561 Administrative services (Note 2) 2,839 Auditing and tax fees 78,682 Other 54,398 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,036,372 Net realized loss on swap contracts (Note 1) (1,253,306) Net realized loss on futures contracts (Note 1) (3,122,986) Net realized gain on foreign currency transactions (Note 1) 4,885,424 Net realized gain on written options (Notes 1 and 3) 2,422,144 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (3,105,359) Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period (8,981,252) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/15* 12/31/14 Decrease in net assets Operations: Net investment income $6,654,197 $16,950,021 Net realized gain on investments and foreign currency transactions 4,967,648 4,757,634 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (12,086,611) (19,186,130) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (9,358,571) (9,571,123) Class IB (16,632,738) (17,778,297) Increase (decrease) from capital share transactions (Note 4) 9,190,591 (42,316,456) Total decrease in net assets Net assets: Beginning of period 292,671,002 359,815,353 End of period (including undistributed net investment income of $2,666,303 and $22,003,415, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund37 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/15† .16 (.17) (.66) — * .37 * 2.43 * 440 *e 12/31/14 .38 (.32) (.62) — .76 5.27 408 e 12/31/13 .42 .16 (.26) — .75 5.71 234 f 12/31/12 .37 .43 (.42) — .77 5.24 170 f 12/31/11 .41 (.60) (.78) — g,h .76 5.55 155 f 12/31/10 .72 .23 (1.21) — .74 i 9.41 115 f Class IB 6/30/15† .15 (.16) (.64) — * .50 * 2.30 * 440 *e 12/31/14 .36 (.32) (.60) — 1.01 5.02 408 e 12/31/13 .40 .16 (.24) — 1.00 5.45 234 f 12/31/12 .35 .43 (.40) — 1.02 4.99 170 f 12/31/11 .39 (.60) (.76) — g,h 1.01 5.30 155 f 12/31/10 .70 .23 (1.19) — .99 i 9.13 115 f * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 586% December 31, 2012 546 December 31, 2011 416 December 31, 2010 176 g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. i Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. The accompanying notes are an integral part of these financial statements. 38Putnam VT Diversified Income Fund Notes to financial statements 6/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through June 30, 2015. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Putnam VT Diversified Income Fund39 Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a 40Putnam VT Diversified Income Fund periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $201,370 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. Putnam VT Diversified Income Fund 41 At the close of the reporting period, the fund had a net liability position of $3,487,181 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $3,326,985 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $86,361,798 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $21,159,573 $11,403,807 $32,563,380 * 19,568,782 N/A 19,568,782 12/31/16 34,229,636 N/A 34,229,636 12/31/17 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $401,765,598, resulting in gross unrealized appreciation and depreciation of $8,808,317 and $21,660,173, respectively, or net unrealized depreciation of $12,851,856. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 50.5% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $34,729 Class IB 64,526 Total $99,255 42Putnam VT Diversified Income Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $163, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $228,561 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,624,908,319 $1,592,961,275 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written swap option Written swap Written option Written option contract amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $180,764,300 $3,165,717 $128,000,000 $655,469 Options opened 1,805,826,345 9,570,457 234,000,000 1,517,578 Options exercised (76,292,150) (645,819) — — Options expired (300,546,575) (1,477,721) (128,000,000) (655,469) Options closed (836,788,295) (5,873,333) (120,000,000) (920,859) Written options outstanding at the end of the reporting period $772,963,625 $4,739,301 $114,000,000 $596,719 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/15 Year ended 12/31/14 Six months ended 6/30/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 72,721 $488,517 176,758 $1,294,479 2,124,320 $14,020,409 3,800,480 $27,633,237 Shares issued in connection with reinvestment of distributions 1,471,473 9,358,571 1,340,493 9,571,123 2,607,012 16,632,738 2,486,475 17,778,297 1,544,194 9,847,088 1,517,251 10,865,602 4,731,332 30,653,147 6,286,955 45,411,534 Shares repurchased (1,274,582) (8,519,585) (2,908,159) (21,157,431) (3,393,654) (22,790,059) (10,680,744) (77,436,161) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $6,212,821 $87,890,650 $71,650,420 $5,347 $22,453,051 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Putnam VT Diversified Income Fund 43 Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $47,000,000 Purchased swap option contracts (contract amount) $606,200,000 Written TBA commitment option contracts (contract amount) (Note 3) $85,100,000 Written swap option contracts (contract amount) (Note 3) $579,300,000 Futures contracts (number of contracts) 500 Forward currency contracts (contract amount) $270,400,000 OTC interest rate swap contracts (notional) $90,800,000 Centrally cleared interest rate swap contracts (notional) $1,346,200,000 OTC total return swap contracts (notional) $147,800,000 OTC credit default contracts (notional) $22,300,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $23,084 Payables $319,206 Foreign exchange contracts Receivables 1,410,415 Payables 2,154,371 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 7,016,650* Unrealized depreciation 11,964,056* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $232,306 $232,306 Foreign exchange contracts — — 4,966,581 — $4,966,581 Interest rate contracts 844,263 (3,122,986) — (1,485,612) $(3,764,335) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(311,335) $(311,335) Foreign exchange contracts — — (3,120,585) — $(3,120,585) Interest rate contracts 757,919 431,751 — (2,051,559) $(861,889) Total 44 Putnam VT Diversified Income Fund This page left blank intentionally. Putnam VT Diversified Income Fund 45 Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $— $8,909 $13,191 $— $163 $— $— $— $— $— $22,263 Centrally cleared interest rate swap contracts § — — 540,526 — 540,526 OTC Total return swap contracts* # — 46,335 — 7,578 37,630 — 43,822 — 47,412 — 182,777 OTC Credit default contracts* # — 469 — — 15,286 — 7,329 — 23,084 Futures contracts § — 20,729 — 20,729 Forward currency contracts # 116,997 323,373 — 118,162 155,622 41,211 75,637 21,655 212,882 — 190,412 123,657 30,807 — 1,410,415 Forward premium swap option contracts # 25,660 — 488,341 — 514,001 Purchased swap options** # 951,734 — — 418,367 1,324,762 — 784,405 — 62,166 — 3,541,434 Purchased options** # — 323,854 — 323,854 Total Assets $— Liabilities: OTC Interest rate swap contracts* # $— $— $— $— $— $802,361 $— $— $472,628 $— $— $— $— $— $1,274,989 Centrally cleared interest rate swap contracts § — — 468,384 — 468,384 OTC Total return swap contracts* # — 50,264 — — 3,102 3,102 87,455 — 58,640 — 202,563 OTC Credit default contracts* # 6,175 2,074 — — 224,420 — 86,537 — 319,206 Futures contracts § — Forward currency contracts # 102,072 144,402 — 157,342 194,018 239,271 187,299 166,640 181,961 — 171,683 133,227 268,547 207,909 2,154,371 Forward premium swap option contracts # 28,192 — 547,755 — 575,947 Written swap options # 891,800 — — 440,436 1,217,655 — 460,125 — 1,260,722 — 4,270,738 Written options # — 345,909 — 345,909 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $66,152 $137,583 $— $(53,671) $— $(994,614) $102,968 $(144,985) $(1,732,797) $— $— $— $(215,000) $— Net amount $— $35,854 $72,142 $— $(105,895) $— $— $— $— $20,729 $18,729 $(9,570) $(22,740) $(207,909) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 46 Putnam VT Diversified Income Fund Putnam VT Diversified Income Fund 47 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses 48 Putnam VT Diversified Income Fund exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — General Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 4th 1st 3rd Putnam VT Diversified Income Fund 49 For the three-year period ended December 31, 2014, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2014, there were 58, 41 and 37 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2014 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s positioning to take advantage of flat or rising interest rates in the United States at a time when interest rates at the long end of the yield curve declined, as well as the fund’s exposure to Greek bonds, which declined during the period as concerns about the country’s political stability resurfaced. The Trustees observed that, although the fund had not performed well in 2014, the fund ranked in the top decile for the three-year period ended December 31, 2014 and that Putnam Management remained confident in the portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 50 Putnam VT Diversified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund51 This page intentionally left blank. 52Putnam VT Diversified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Diversified Income Fund 53 This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. VTSA028 295643 8/15 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2015
